 103 
MASTEC ADVANCED TECHNOLOGIES
  357 NLRB No. 17 
MasTec Advanced Technologi
es, a Division of Mas-
Tec, Inc. and Joseph Guest 
 DirecTV, Inc. 
and 
Joseph Guest.  
Cases 12ŒCAŒ
024979 and 12ŒCAŒ025055
 July 21, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 This case presents the question of whether 26 former 
service technicians employed by Respondent Advanced 
Technologies, a Division of MasTec, Inc. (MasTec), lost 

the protection of the Act by appearing on a television 
news broadcast in which statements were made about 
their employer and Respondent DirecTV, Inc., for which 

MasTec provides installation services.
1  The technicians™ 
participation in the newscast grew out of their opposition 
to a new compensation formula that MasTec implement-

ed in response to DirecTV™s dissatisfaction with Mas-
Tec™s performance.
2 Applying the principles set forth by the Supreme Court 
in 
Jefferson Standard,
3 regarding the extent to which 
employees™ disparaging statements to third parties about 
                                                 1 On January 4, 2008, Administrative Law Judge Michael A. Mar-
cionese issued the attached decision.
  The General Counsel filed excep-
tions and a supporting brief, the Respondents MasTec, Inc. and Di-
recTV, Inc. filed answering briefs, and the General Counsel filed a 

reply brief. 
The National Labor Relations Board has considered the judge™s de-
cision and the record in light of th
e exceptions and briefs and has de-
cided to affirm the judge™s rulings
, findings, and conclusions only to 
the extent consistent with this Decision and Order. 
2 No exceptions were filed to the 
judge™s dismissal of the 8(a)(1) 
complaint allegation that Respondent MasTec™s Operations Manager, 

Chris Brown, threatened to discha
rge employees if they complained 
about their wages. 
Respondent MasTec asserts in its answering brief that the judge 
erred by granting WKMG-TV-6™s pe
tition to revoke MasTec™s subpoe-
na, which sought information concer
ning the preparation of the news 
broadcast on which MasTec™s technici
ans appeared.  No party raised 
this issue through exceptions or cr
oss-exceptions, and therefore it has 
been waived.  See Sec. 102.46(b)(2) and (g) of the Board™s Rules and 
Regulations.  We shall therefore gran
t the General Counsel™s request to 
strike that portion of MasTec™s brief. 
Respondent MasTec does not except to the judge™s finding that Su-
pervisor Muniz violated Sec. 8(a)
(1) by threatening employee Perlaza 
that the company would close because employees publicly complained 
about their wages.  Respondent MasTec also does not except to the 
judge™s finding that the rules set forth in its March 2006 employee 

handbook pertaining to confidentiality
, solicitation, and distribution 
violated Sec. 8(a)(1).  As discussed in the remedy section of this deci-
sion, because these unlawful handbook rules were maintained at all of 

MasTec™s facilities, nationwide, we
 shall revise the recommended 
Order to require notice posting by MasTec at all of its facilities. 
3 NLRB v. Electrical Workers Local 1229 (Jefferson Standard)
, 346 
U.S. 464 (1953). 
their employer™s product or 
service enjoy the Act™s pro-
tection, the judge concluded 
that the technicians™ state-
ments were unprotected and thus that neither MasTec, by 
terminating its employees, nor DirecTV, by causing their 

termination, violated Section 8(a)(1). 
In his exceptions, the General Counsel challenges the 
judge™s finding that the em
ployees™ statements were un-
protected. As explained below, we find merit in the Gen-
eral Counsel™s position. 
Factual Background 
MasTec operates as a home service provider (HSP), 
installing and maintaining satellite television equipment 

under contract with satellite television providers.  In the 
Orlando, Florida area MasTec™s 
only client is DirecTV.  
The HSP contract agreement requires DirecTV to pay 

MasTec a fee for every installation, and allows for penal-
ties to be imposed if MasTec fails to meet performance 
standards. 
The Respondents consider connecting the satellite re-
ceiver to an active telephone land line to be part of a 
standard installation.  Such connections allow customers 

(1) to order pay-per-view by using the remote control; 
(2) to have caller ID information displayed on their tele-
vision screen; and (3) to receive downloads of DirecTV 

software upgrades.  In addition, phone line connections 
provide a record of what cu
stomers are viewing, thereby 
assisting DirecTV in making programming decisions. 
Although these features ma
y be attractive to many 
consumers, and have potential benefits for DirecTV™s 
business, telephone line connections are not essential for 
the system to function
.  The record establishes that a sat-
ellite receiver will properly transmit the signal to a tele-

vision set without a telephone connection.  Many cus-
tomers resist having the telephone connection made, 
even though there is no extra charge for a standard con-

nection.
4  Receivers that are conn
ected to phone lines are 
referred to as ﬁrespondersﬂ because they respond to a 
verification signal; unconnected receivers are called 

ﬁnon-responders.ﬂ 
Because of the business importance of telephone con-
nections, the Respondents ha
ve emphasized to techni-
cians the need to make as ma
ny connections as possible.  
Despite the Respondents™ efforts, however, it is undis-
puted that connections were often not made.  In early 

2006,
5 therefore, DirecTV informed MasTec that if it did 
                                                 4 If a customer wants a connection but does not wish to have the 
connecting wires exposed, the wires may be hidden through a custom 
installation at an additional charge.  A custom installation may be ac-

complished either by threading the wire
s inside a wall (a ﬁwall fishﬂ) at 
a charge of $52.50, or by using a wi
reless telephone jack, priced at $49. 
5 Dates refer to 2006. 
 104 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 not improve its responder installation rates, it would be 
penalized.  Specifically, if t
echnicians did not connect at 
least 50 percent of newly installed receivers to phone 
lines during the course of a month, DirecTV was going 

to charge MasTec $5 for each non-responder. 
By memo of January 17, Ma
sTec, in turn, informed 
technicians that their piece wo
rk pay structure would be 
modified to reflect the incr
eased emphasis on improving 
responder installation rates.  Beginning February 1, tech-
nicians would be paid $2 less for basic and additional 

outlet installations, but woul
d earn $3.35 for each receiv-
er they connected to a phone 
line.  In addition, techni-
cians would incur a backcharge of $5 for every new non-
responding receiver installed during a 30-day period if 
they failed to connect at least 50 percent to phone lines.  

Technicians failing to meet 
the 50-percent threshold for 
60 consecutive days would be subject to termination. 
Technicians voiced strong opposition to the new pay 
formula at several team meet
ings, arguing that reaching 
the 50-percent responder rate threshold would be prob-
lematic.  They pointed out that making the phone con-

nection was not always possible, because of customer 
resistance or other circumstances beyond their control.  
Among the obstacles they encountered were: (1) custom-

er concerns about children ordering pay-per-view from 
the remote; (2) customers wanting neither exposed wires 
nor to pay for custom installation to hide wires; (3) pri-

vacy concerns; and (4) the absence of a land line phone 
on the premises.  Technicians also pointed out that even 
if they connected the receive
r to a phone line during in-
stallation, customers could themselves later simply un-
plug it, leading to the same ﬁnon-responderﬂ result.   
In response to the technici
ans™ arguments, MasTec su-
pervisors suggested ways around these problems, includ-
ing making the connection without telling customers they 

were doing so or telling customers, falsely, that the re-
ceiver would not work without it.  At one meeting, after 
hearing a group of technici
ans repeating the arguments 
about why the new target percentage rate was unattaina-
ble, Regional Operations Manager Chris Brown told 
them to tell customers anything, ﬁwhatever you have to 

tell themﬂ and ﬁwhatever it takesﬂ to make the connec-
tion, even jokingly suggesting that technicians tell cus-
tomers that the receiver would ﬁblow upﬂ if it was not 

connected.6 In addition, MasTec showed the technicians a Di-
recTV-produced video addressing the importance of 

making the receiver-phone line connection.  In the video, 
                                                 6 The judge credited Brown™s testimony that he intended the ﬁblow 
upﬂ statement to be a joke and found
 that most of the technicians un-
derstood that Brown was not serious. 
DirecTV™s vice president for field operations, Stephen 
Crawford, said MasTec was 
not to blame for the in-
creased emphasis on improving responder rates and that 
the pressure was coming instead from DirecTV.  He and 

another DirecTV vice president, Scott Brown, suggested 
that technicians might have greater success in connecting 
receivers to phone lines if 
they did not tell customers 
they were doing so or simply told themŠagain, falselyŠ
that the connection was ﬁma
ndatoryﬂ and necessary ﬁfor 
the equipment to function corr
ectly.ﬂ  They also suggest-
ed that the technicians tell cu
stomers, ﬁI can either run 
the phone line for you or you can purchase a wireless 
phone jack from me,ﬂ thereby ﬁput[ting] it right back on 
the customer.ﬂ
7 Technicians received their first paychecks under the 
new compensation system in late March.  Many had been 
backcharged for failing to reach the target responder in-
stallation rate.  A number of technicians assembled at the 

Orlando facility parking lot on the mornings of March 27 
and 28 and expressed their dissatisfaction to Brown and 
Facility Supervisor Herbert V
illa, reiterating many of the 
same complaints they had raised with them in previous 
meetings.  Despite their protestations, they were unable 
to persuade MasTec to rescind the new policy. 
Frustrated by their failed effo
rts, a group of technicians 
decided that management might reconsider its adherence 
to the pay system if they took their complaints public.  

Technician Frank Martinez contacted a local television 
reporter, Nancy Alvarez from WKMG-TV Channel 6, 
and set up a meeting.  On the morning of March 30, Mar-

tinez and 27 fellow technician
s, dressed in their work 
uniforms, drove from the MasTec facility to Channel 6 in 
their company vans.
8 Alvarez met the technicians in the 
station™s parking lot and invited them into Channel 6™s 
studio where she interviewed them on film as a group.  

What occurred during this taped interview session, de-
scribed below, was the basis for their discharge. 
The Broadcast 
On Friday, April 28, Channel 6 aired a ﬁteaserﬂ pro-
moting the story.  It began with a reporter asking, ﬁWhy 
did over 30 employees of a major company show up at 

[Channel] 6?ﬂ A video of this exchange followed: 
                                                  7 MasTec also introduced into 
evidence a DirecTV installation 
checklist that technicians were instru
cted to follow and a copy of which 
was to be provided to every cust
omer.  Among the listed items that 
customers were to acknowledge were 
that the technician ﬁExplained the 
importance of the telephone hook-upﬂ 
and ﬁExplained that I must main-
tain a working telephone line conn
ected to all my DIRECTV System 
receivers.ﬂ  The second statement would predictably mislead customers 

to believe that the connection is re
quired for the receiver to function. 
8 Although employed by MasTec, the 
technicians wear uniforms and 
drive vehicles bearing the DirecTV logo. 
 105 
MASTEC ADVANCED TECHNOLOGIES
  INTERVIEWER
:  ﬁSo you™ve basically been told to 
lie to customers?ﬂ 
TECHNICIAN
:  ﬁYeah.ﬂ 
 A voiceover by a reporter says
, ﬁto tell the Problem Solvers 
about a dirty little secret.ﬂ  This is followed by a video of a 
technician saying, ﬁTell the customer whatever you have to 

tell them.ﬂ  The teaser ends with a reporter saying, ﬁthat 
may be costing you money.ﬂ 
After seeing the teaser, Ma
sTec™s Chris Brown alerted its vice president for DirecTV business, Mark Rether-
ford, and regional vice presid
ent, Gus Rey, who instruct-
ed Brown to record it and an
y broadcasts about the Re-
spondents. 
The full news story first aired during Channel 6™s 5 
p.m. newscast on Monday, May 1.  The story begins with 
the following exchange among the anchors and reporter: 
 NEWS ANCHOR 
1: Only on 6 . . . a problem solver 
investigation with a bit of a twist . . .  this time they 
came to us. 
NEWS ANCHOR 
2: Yeah . . . technicians who have 
installed hundreds of DirecTV satellite systems 
across Central Florida . . . they™re talking about a 

company policy that charge
s you for something you 
may not ever use. And as 
problem solver Nancy Al-
varez found, if you don™t pay for it, the workers do. 
REPORTER 
ALVAREZ
: They arrived at our Local 6 
studios in droves. DirecTV trucks packed the park-
ing lot and inside the technicians spoke their minds. 
(accompanying video showed more than 16 DirecTV 
vans in the parking lot followed by a shot panning a 

group of technicians wearing shirts bearing the Di-
recTV logo).  The scene shifts to a room where more than 20 techni-

cians were seated, facing Alvarez. 
 TECHNICIAN 
LEE SELBY: We™re just asking to be 
treated fairly. 
ALVAREZ: These men have installed hundreds of 
DirecTV systems in homes across Central Florida 
but now they admit they™v
e lied to customers along 
the way. 
TECHNICIAN 
HUGH FOWLER
: If we don™t lie to 
the customers, we get back charged for it. And you 
can™t make money. 
ALVAREZ: We™ll explain the lies later but first the 
truth. Phone lines are not necessary for a DirecTV 
system; having them only enhances the service al-

lowing customers to order movies through a remote 
control instead of through the phone or over the in-
ternet. 
ALVAREZ: So it™s a convenience. . . . 
TECHNICIAN 
FRANK MARTINEZ
: It™s more of a 
convenience than anything else. . . . 
ALVAREZ: But every phone lin
e connected to a 
receiver means more money for DirecTV and Mas-

Tec, the contractor these me
n work for. So the techs 
say their supervisors have been putting pressure on 
them. Deducting five bucks from their paychecks for 

every DirecTV receiver that™s not connected to a 
phone line. MARTINEZ
: We go to a home that . . . needs three 
. . . three receivers that™s . . . fifteen dollars. 
ALVAREZ: Throw in dozens of
 homes every week 
and the losses are adding up fast. 
ALVAREZ (questioning a room full of techni-
cians): How many of you here by a show of hands 

have had $200 taken out of your paycheck? (Ac-
companying video shows virtually every technician 
in the room raising his hand.) 
MARTINEZ
: More. 
ALVAREZ (reporting): Want to avoid a deduction 
on your paycheck?  Well, 
according to this group, 
supervisors have ordered them to do or say whatever 
it takes. 
MARTINEZ
: Tell the customer whatever you have 
to tell them.  Tell them if these phone lines are not 
connected the receiver will blow up. 
ALVAREZ (interviewing): You™ve been told to tell 
customers that . . . 
MARTINEZ
: We™ve been told to say that.  What-
ever it takes to get the phone line into that receiver. 
ALVAREZ (reporting): That lie could cost cus-
tomers big money . . . the fee to have a phone line 

installed could be as high as $52.00 per room . . . 
want a wireless phone jack?  That will cost you an-
other 50 bucks. 
ALVAREZ (shown outside Respondent™s Orlando 
office attempting to speak to Villa): We™re hoping to 
talk to you guys about some concerns raised by your 

employees. 
VILLA: Sorry . . . guys, I need you to walk out of 
the office; this is a private office.  
ALVAREZ (reporting): The bosses at MasTec™s 
Orlando office did not want to comment. 
ALVAREZ (seen attempting to interview Villa): 
We have employees saying that you asked them to 
lie. . . . 
VILLA: Please . . . thank you. . . . 
ALVAREZ: . . . to customers.  Is that true? (This 
exchange while video shows Alvarez and camera 
crew being ushered out of the office.) 
ALVAREZ (again in reporting mode): But state-
ments from their corporat
e office and from DirecTV 
 106 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 make it clear the policy of deducting money from 
employees™ paychecks will continue.  A DirecTV 
spokesman said techs who don™t hook up phone lines 
are quote ‚denying customers the full benefit and 

function of their DirecTV system.™  These men disa-
gree and say the policy has done nothing but create 
an environment where lying 
to customers is part of 
the job. 
ALVAREZ (interviewing): It™s either lie or lose 
money. 
TECHNICIAN 
SEBASTIAN 
ERISTE
: We don™t have a 
choice. ALVAREZ (reporting): Now . . . during our inves-
tigation, MasTec decided to reimburse money to 
some techs who had met a certain quota but the poli-

cy continues and one reason could be that DirecTV 
does keep track of their customers™ viewing habits 
through those phone lines. Now just last year, Di-

recTV paid out a $5 million settlement with Florida 
and 21 other states for d
eceptive practices and now, 
because of our story, the attorney general™s office is 

looking into this newest issue so we™ll, of course, 
keep you posted. 
NEWS ANCHOR 
2: You think they would have 
learned the first time. 
ALVAREZ: You think so. We™ll see what happens. 
NEWS ANCHOR 
2: Thank you, Nancy. 
 This report reaired, in slightly different versions, over 
a 2-day period.  Chris Brown sent the recorded broad-

casts to his superiors, who, in turn, forwarded them to 
DirecTV.  After discussing their mutual concerns, Di-
recTV™s Crawford told MasTec™s Retherford that he did 
not want any of the technicians who appeared on the 
broadcast to represent his co
mpany in customers™ homes. 
Thereafter, Retherford dir
ected Chris Brown to identi-
fy the technicians who appeared in the newscast.  After 
receiving the list of names, 
on May 2, Retherford in-
structed Brown to tell Villa 
to notify each of the identi-
fied technicians that he was being terminated ﬁat will.ﬂ  
Following Retherford™s directions, Villa informed the 

technicians of their terminati
ons at the end of the work-
day on May 3. 
The Judge™s Decision 
The judge initially found that the technicians™ state-
ments related to an ongoing labor dispute.  He stated that 
the content of the news repo
rt establishes that ﬁ[a]ny 
reasonable viewer would under
stand . . . that the techni-
cians . . . were concerned about their wagesﬂ and the un-
derlying labor dispute remained evident alongside the 

ﬁconsumer protection aspectﬂ of the story. 
The judge found, however, that the statements broad-
cast by Channel 6 ﬁwere so ‚d
isloyal, reckless, and mali-
ciously untrue™ as to lose the Act™s protection.ﬂ  Alt-
hough he found Selby™s opening remark, that the techni-

cians were ﬁasking to be treated fairlyﬂ was, ﬁstanding 
alone, clearly protected,ﬂ he
 described statements by 
Martinez, Fowler, and Eriste, indicating they were in-

structed or encouraged to li
e to customers, as ﬁhighly 
inflammatory and damaging to Respondents™ reputation.ﬂ  
The judge also found the story™s emphasis on techni-

cians™ ﬁliesﬂ translating into 
higher costs for customers to 
be ﬁinaccurate and misleadin
g,ﬂ observing that extra 
charges are not incurred with
 standard connections, but 
only with custom installati
ons.  In addition, because 
technicians were subject to backcharges only if they 

failed to connect at least half of the newly-installed re-
ceivers to phone lines, the ju
dge found that their claim 
that they ﬁhad to lie to customers to avoidﬂ financial pen-

alties was not true.  Further, despite the technicians™ rep-
resentations, he found the Respondents had ﬁnever ex-
plicitly told [them] to lieﬂ and had even suggested other 

ways for them to meet the connection requirement.   
Moreover, because the judge 
found that MasTec™s super-
visor Brown was joking and did not actually expect tech-

nicians to tell customers th
at an unconnected receiver 
would ﬁblow up,ﬂ he concluded that Martinez™ reference 
to Brown™s statement was ﬁd
eliberately misleadingﬂ and 
intended to harm his employer™s reputation.  Finally, 
because technician Guest ha
d incurred pay deductions for 
reasons other than the new wage policy, the judge con-

cluded that by raising his hand in response to Alvarez™ 
question about backcharges, Guest ﬁdemonstrated a will-
ingness to mislead the public.ﬂ 
The judge also concluded th
at the newscast™s focus on 
the Respondents™ business pr
actices overshadowed the 
labor dispute and that the technicians™ attitude during the 
broadcast was, as stated in 
Veeder-Root Co., 237 NLRB 
1175, 1177 (1978), ﬁflagrantly disloyal, wholly incom-

mensurate with any grievances they had, and manifested 
by public disparagement of [the Respondents™] product 
and undermining of their reputation.ﬂ  The judge further 

concluded that although only two of the alleged discrim-
inateesŠFowler and EristeŠm
ade unprotected remarks, 
the appearance of the other te
chnicians lent tacit support 
to their statements.  He ther
efore found that all of the 
technicians lost the protection of the Act.  For the rea-
sons discussed below, we disagree. 
Analysis 
Section 7 of the Act provides, in part, that 
ﬁ[e]mployees shall have the right . . . to engage in . . . 

concerted activities for the purpose of . . . mutual aid or 
protection.ﬂ  However, that right is not without limita-
 107 
MASTEC ADVANCED TECHNOLOGIES
  tion.  In 
Jefferson Standard
, the Court
 upheld the em-
ployer™s discharge of employees who publicly criticized 
both the quality of the employer™s product and its busi-
ness practices without the employees relating their com-

plaints to any labor controversy.  The Court found that 
the employees™ conduct amounted to disloyal disparage-
ment of their employer and was outside the Act™s protec-

tion. 
In cases decided since 
Jefferson Standard
, ﬁthe Board 
has held that employee communications to third parties 
in an effort to obtain thei
r support are protected where 
the communication indicated it is related to an ongoing 

dispute between the employees and the employers and 
the communication is not so disloyal, reckless or mali-
ciously untrue as to lose the Act™s protection.ﬂ
9 The first prong of this test is not at issue here.  The Re-
spondents do not contest the judge™s finding, with which 
we agree, that the employee communications here were 

clearly related to their pay dispute.  As to the second 
prong of the test, we find that the judge clearly erred in 
finding that the employee communications and/or partic-

ipation in the Channel 6 newscast were either malicious-
ly untrue or so disloyal and reckless as to warrant remov-
al of the Act™s protection. 
Statements are maliciously 
untrue and unprotected, ﬁif 
they are made with knowledge of their falsity or with 
reckless disregard for their tr
uth or falsity.  See, e.g., 
TNT Logistics North America, Inc.
, 347 NLRB 568, 569 
(2006), revd. sub nom. 
Jolliff v. NLRB
, 513 F.3d 600 (6th 
Cir. 2008).  The mere fact th
at statements are false, mis-
leading or inaccurate is insufficient to demonstrate that 
they are maliciously untrue.  See, e.g., 
Sprint/United 
Management Co.
, 339 NLRB 1012, 1018 (2003).ﬂ
10 None of the statements made by the technicians were 
maliciously untrue under these well-established legal 

principles.  Indeed, for the mo
st part, the statements were 
accurate representations of 
what the Respondents had 
instructed the technicians to 
tell customers.  Contrary to 
the judge, the technicians 
were essentially told to lie, as 
certain technicians stated duri
ng the telecast.  The record 
clearly establishes that a
lthough the Respondents may 
have avoided expressly using the word ﬁlieﬂ when sug-
gesting ways to overcome obstacles to making receiver-
phone line connections, both 
Respondents affirmatively 
encouraged the technicians to
 do just that.  Thus, a Mas-
Tec supervisor told the tech
nicians to say ﬁthe receiver 
                                                 9 Mountain Shadows Golf Resort
, 330 NLRB 1238, 1240 (2000) 
(footnote omitted). 
10 Valley Hospital Medical Center
, 351 NLRB 1250, 1252Œ1253 
(2007), enfd. sub nom. 
Nevada Service Employees Local 1107 v. 
NLRB, 358 Fed. Appx. 783 (9th Cir. 2009).  See generally 
Linn v. Unit-
ed Plant Guard Workers of America, Local 113
, 383 U.S. 53 (1966). 
would not workﬂ without the connection.  Similarly, Di-
recTV Vice President Brown advised technicians to say 
that the hookup to the phone was ﬁa mandatory part of 
the installationﬂ and needed 
ﬁfor the equipment to func-
tion correctly.ﬂ  Indeed, Brow
n instructed technicians to 
tell customers ﬁwhatever you have to tell themﬂ and 
ﬁwhatever it takesﬂ to make the connection.  The techni-

cians would readily understand these instructions to in-
clude ﬁlie if you have to.ﬂ  Brown™s joking suggestion to 
tell customers that an unco
nnected receiver would ﬁblow 
upﬂ underscored that message, as it undoubtedly was 
meant to do.  Thus, whether the Respondents™ officials 

expressly told the technicians to lie is immaterial.  They 
expressly encouraged techni
cians to make statements 
known by the Respondents™ managers to be false and 

intended to deceive customers into believing, erroneous-
ly, that their satellite receive
rs would not work if they 
were not connected to a land line telephone. 
Similarly, the technicians did not make maliciously 
false statements by failing to 
specify that they would be 
back charged only if they fail
ed to connect 50 percent of 
the receivers they installed. 
 The statements the techni-
cians did make fairly reflected
 their personal experiences 
under the new pay scheme.  Almost all of them indicated 

that they had failed to achieve at least a 50-percent con-
nection rate, and some had incurred significant back-
charges as a result.  In any event, the failure to fully ex-

plain the 50-percent connection 
rule was at most an inac-
curacy.11  There is no basis in the record to find that the 
technicians knowingly and maliciously withheld that 
information in order to mislead the viewing public.
12                                                  11 The judge opined that the 50-percent connection threshold was 
ﬁnot impossible to meet, despite the employees [sic] excuses.ﬂ  This, of 
course, proves nothing, because the 
record does not show how many 
employees had to lie or engage in 
other deceptive practices in order to 
meet the threshold. 
12 There is likewise no basis for fi
nding that technician Guest indi-
vidually engaged in maliciously fa
lse conduct by raising his hand in 
response to Alvarez™ question a
bout how many people had $200 de-
ducted from their pay.  Guest™s response was in fact an accurate answer 
to the question posed.  He had e
xperienced deductions in that amount, 
although not all due to the failure to achieve a 50-percent connection 
rate.  We cannot find that Guest mu
st have understood Alvarez™ ques-
tion as intended to address only such
 deductions (he specifically testi-
fied to the contrary) and that he 
maliciously sought to mislead the pub-
lic by raising his hand. 
As noted, the judge also referred to 
statements implying that lying to 
customers about the need for tele
phone connections would lead to 
higher costs as misleading and inaccurate because extra charges would 
be imposed only for a custom connec
tion.  While those statements may 
have been misleading, there is no showing that they were made with 
knowledge that they were only partially true or with reckless disregard 
for their truth or falsity.  In any event, those statements were made by 

Alvarez and other Channel 6 personnel in voiceovers or on the day of 

the telecast, not by the technicians.  Technicians Guest and Fowler 
 108 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 In sum, we find that almost all of the statements made 
by the technicians during the Channel 6 newscast were 
truthful representations of what the Respondents told 
them to do.  Any arguable departures from the truth were 

no more than good-faith misstatements or incomplete 
statements, not malicious falsehoods justifying removal 
of the Act™s protection. 
We also find that none of 
the technicians™ statements 
constituted unprotected disloyalty or reckless disparage-
ment of the Respondents™ se
rvices.  Statements have 
been found unprotected where they constitute ﬁa sharp, 
public, disparaging attack upon the quality of the compa-
ny™s product and its business policies, in a manner rea-
sonably calculated to harm 
the company™s reputation and 
reduce its income.ﬂ
13  The Board has stated that it will 
not find a public statement unprotected unless it is ﬁfla-
grantly disloyal, wholly incommensurate with any griev-
ances which they might have.ﬂ
14  Further, ﬁ[i]n determin-
ing whether an employee™s communication to a third 
party constitutes disparagement of the employer or its 
product, great care must be taken to distinguish between 

disparagement and the airing 
of what may be highly sen-
sitive issues.ﬂ
15 In this case, the technicians 
participated in the Channel 
6 newscast only after repeated unsuccessful attempts to 
resolve their pay dispute in 
direct communications with 
the Respondents.  The newscast shed unwelcome light on 

certain deceptive business practices, but it was neverthe-
less directly related to the technicians™ grievance about 
what they considered to be an
 unfair pay policy that they 
believed forced them to mislead customers.  While the 
technicians may have been aware that some consumers 
                                                                              
testified without contradiction that 
their only input was in responding to 
Alvarez™ questions on the day of th
e interview; that Alvarez did not 
review the content of the report with them; and that they did not see the 
telecast before May 1, when it initially aired.  Thus, there is no basis in 
the record for imputing re
sponsibility for those st
atements to the tech-
nicians. 13 NLRB v. Electrical Workers Local 1229 (Jefferson Standard)
, 346 U.S. 464, 472 (1953), quoted with approval in 
Valley Hospital Medical 
Center, 351 NLRB at 1252.  While Member Hayes agrees with Chair-
man Liebman that it is unnecessary to
 reconsider this precedent in the 
circumstances of this case, he w
ould in any event not join Member 
Becker in abandoning consideration of whether nondefamatory dispar-
agement or disloyal remarks related 
to an ongoing labor dispute warrant 
forfeiture of the Act™s protection.  
Further, inasumch as the Board finds 
that none of the technicians made unprotected statements during the 
newscast, Member Hayes does not addr
ess whether, if such statements 
had been made, they would be a ba
sis for finding that employees who 
participated in the newscast but did not speak or raise their hands would 
also forfeit the Act™s protection. 14 Five Star Transportation, Inc.
, 349 NLRB 42, 45 (2007), enfd. 
522 F.3d 46 (1st Cir. 2008), quoting 
Veeder-Root Co.
, 237 NLRB 
1175, 1177 (1978). 
15 Allied Aviation Service Co. of New Jersey, Inc.
, 248 NLRB 229, 
231 (1980), enfd. 636 F.2d 1210 (3d Cir. 1980). 
might cancel the Respondents™ services after listening to 
the newscast, there is no evidence that they intended to 
inflict such harm on the Respondents, or that they acted 
recklessly without regard for the financial consequences 

to the Respondents™ businesses.
16  We therefore find that 
the technicians did not engage in unprotected disloyal or 
reckless conduct, as previously defined by Board and 

court precedent. 
Based on the foregoing, we find that the technicians™ 
participation in the Channel 6 newscast was protected 

concerted activity directly and expressly related to and in 
furtherance of an ongoing labor dispute.  Accordingly, 
we reverse the judge and find that by causing the dis-
charge of the technicians for their participation in the 
newscast, and by discharging them, Respondents Di-

recTV and MasTec, respectively,
 violated Section 8(a)(1) 
of the Act.
17 CONCLUSIONS OF 
LAW 1.  By terminating employees Jouvani Alicea, Marlon 
Binet, Christopher Creary, Leroy Davis, Donovan Ed-
wards, Sebastian Eriste, Hugh Fowler, Joseph Guest, 

Delroy Harrison, James Hehmann, Mark Hemann, Mi-
chael Hermitt, Federico Hoy, Fernando Hoy, Ariel Kelly, 
Shervoy Lopez, Ricardo Perlaza,
 Sergio Pitta, Noel Ro-
driguez, Rudy Rodriguez, Fernando Sando, Olmy Talent, 
Diego Velez, Nerio Vera, Ralph Wilson, and Carlos 
Zambrano for engaging in protected concerted activities, 

Respondent MasTec Advanced Technologies, a division 
of MasTec, Inc. has engaged in unfair labor practices 
                                                 16 See 
Community Hospital of Roanoke Valley
, 220 NLRB 217, 223 
(1975), enfd. 538 F.2d 607 (4th Cir. 1976) (employee™s comments on 

television program were protected wher
e they were specifically related 
to employees™ efforts to improve wages and working conditions and 
where there was no deliberate intent to impugn employer).  Accord: 

NLRB v. Circle Bindery, Inc.,
 536 F.2d 447, 452 (1st Cir. 1976) (ex-
plaining that ﬁconcerted activity that is otherwise proper does not lose 
its protected status simply because prejudicial to the employerﬂ). 
17 We find no merit in DirecTV™s alternative argument that the tech-
nicians™ conduct was unprotected becau
se they engaged in a partial 
strike or intermittent strikes.  The 
record does not support finding that 
the technicians engaged in either al
leged action.  In any event, it is 
undisputed that MasTec fired the t
echnicians, at DirecTV™s behest, 
solely because their statements on th
e telecast were assertedly ﬁdisloy-
al, reckless, and maliciously untrueﬂ and disparaging of the Respond-
ents™ businesses.  MasTec does not argue
 that it fired them for any other 
reason or that it would have done so ev
en if they had not participated in 
the telecast.  Cf. 
Wright Line
, 251 NLRB 1083 (1980), approved in 
NLRB v. Transportation Management Corp
., 462 U.S. 393 (1983). 
DirecTV also argues that Hugh Fowler™s discharge was lawful be-
cause he obtained the names and 
telephone numbers of other techni-
cians from company files under false pretenses. Again, however, Mas-
Tec does not assert that this conduct played any part in Fowler™s dis-

charge.  Wright Line
, supra
.  Accordingly, Fowler™s other conduct does 
not furnish the Respondents with a defense to his discharge.
  109 
MASTEC ADVANCED TECHNOLOGIES
  within the meaning of Secti
on 8(a)(1) and Section 2(6) 
and (7) of the Act. 
2.  By causing the termina
tion of the above employees 
of Respondent MasTec Advanced Technologies, a Divi-

sion of MasTec, Inc., Respondent DirecTV, Inc. has en-
gaged in unfair labor practices within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
3.  By maintaining a confidentiality policy that inter-
feres with, restrains, and coerces employees in the dis-
cussion of their wages, hours, and terms and conditions 
of employment, and by maintaining an overly broad so-
licitation and distribution rule that also required employ-

ees to obtain permission to engage in protected concerted 
activity, Respondent MasTec Advanced Technologies, a 
division of MasTec, Inc. has engaged in unfair labor 

practices affecting commerce 
within the meaning of Sec-
tion 8(a)(1) and Section 2(6) and (7) of the Act. 
4.  By threatening employees with facility closure and 
other unspecified reprisals for engaging in protected con-
certed activity, Respondent MasTec Advanced Technol-
ogies, a Division of MasTec, Inc. has engaged in unfair 

labor practices affecting co
mmerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
THE REMEDY
 Having found that Respondent MasTec Advanced 
Technologies, a Division of MasTec, Inc. has engaged in 
certain unfair labor practices, we shall order it to cease 

and desist and to take certain actions designed to effectu-
ate the policies of the Act.  We shall order Respondent 
MasTec Advanced Technologies
, a Division of MasTec, 
Inc. to offer the unlawfully discharged employees imme-
diate and full reinstatement to their former positions or, if 

those positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or oth-
er rights and privileges previously enjoyed, and make 

them whole for any loss of earnings and other benefits, 
jointly and severally with Respondent DirecTV, Inc., 
computed on a quarterly basis from the date of termina-

tion to the date of a proper offer of reinstatement, less 
any net interim earnings,
 as prescribed in 
F. W. Wool-
worth Co
., 90 NLRB 289 (1959), plus interest as com-
puted in 
New Horizons
, 283 NLRB 1173 (1987), com-
pounded daily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 6 (2010). 
To the extent that it has not
 already done so, Respond-
ent MasTec Advanced Technologies, a Division of Mas-
Tec, Inc. shall be required to rescind the confidentiality, 

solicitation, and distribution rules that appeared in its 
handbook in effect in March 2006, and to notify all em-
ployees who were issued the handbook containing the 
unlawful rules that those rules have been rescinded and 
will no longer be enforced. 
We agree with the General 
Counsel that because the 
handbook containing the unlawful rules was in effect at 

all of MasTec™s locations nationwide, the judge erred in 
failing to order MasTec to post the notice to employees 
at all its facilities.  As the Board stated in 
Guardsmark, 
LLC,18 ﬁwe have consistently held that, where an em-
ployer™s overbroad rule is 
maintained as 
a companywide 
policy, we will generally order the employer to post an 
appropriate notice at all of its facilities where the unlaw-
ful policy has been or is in effect.ﬂ
19  Accordingly, Re-
spondent MasTec Advanced Technologies, a division of 
MasTec, Inc. shall be required
 to post the 
attached notice 
marked ﬁAppendix Aﬂ at its Orlando, Florida facility, 

and to post the notice marked
 ﬁAppendix Bﬂ at all its 
other facilities.  MasTec shall also be required to post at 
its Orlando, Florida facility the attached notice marked 

ﬁAppendix Cﬂ after being signed by Respondent Di-
recTV, Inc. 
Having found that Respondent DirecTV, Inc., inter-
fered with, restrained, and co
erced employees in the ex-
ercise of their Section 7 rights by causing Respondent 
MasTec Advanced Technologies
, a Division of MasTec, 
Inc. to discharge certain employees working at its Orlan-
do, Florida facility on May 3, 2006, we shall order it to 
cease and desist and to take certain actions intended to 

effectuate the policies of the Act.  We shall order Re-
spondent DirecTV, Inc. to make the unlawfully dis-
charged employees whole, jointly and severally with 
Respondent MasTec Advanced Technologies, a Division 
of MasTec, Inc., in the mann
er set forth above.  Re-
spondent DirecTV shall also be required to mail a signed 
copy of the attached noti
ce to employees marked ﬁAp-
pendix Cﬂ to Respondent Ma
sTec for posting at the Or-
lando, Florida facility of MasTec. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that 
A.  Respondent MasTec Advanced Technologies, a 
Division of MasTec, Inc., Orlando, Florida, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 

(a) Terminating any employee for engaging in protect-
ed concerted activities. 
(b) Maintaining any rules, including confidentiality 
rules, that unlawfully restrict employees™ ability to dis-
                                                 18 344 NLRB 809 (2005). 
19 Id. at 812. 
 110 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 cuss their wages, hours, and other terms and conditions 
of employment with anyone. 
(c) Maintaining any overly broad solicitation and dis-
tribution rules or other rules that require employees to 

obtain permission before engaging in protected concerted 
activities. 
(d) Threatening employees with facility closure and 
other unspecified reprisals because they engage in pro-
tected concerted activities. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Jouvani Alicea, Marlon Binet,
 Christopher Creary, Leroy 
Davis, Donovan Edwards, Sebastian Eriste, Hugh 
Fowler, Joseph Guest, Delroy Harrison, James Hehmann, 

Mark Hemann, Michael Hermit
t, Federico Hoy, Fernan-
do Hoy, Ariel Kelly, Shervo
y Lopez, Ricardo Perlaza, 
Sergio Pitta, Noel Rodriguez, Rudy Rodriguez, Fernando 

Sando, Olmy Talent, Diego Velez, Nerio Vera, Ralph 
Wilson, and Carlos Zambrano  full reinstatement to their 
former jobs, or if those jobs no longer exist, to substan-

tially equivalent positions, without prejudice to their sen-
iority or any other rights or privileges previously en-
joyed. 
(b) Make the above-named employees whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them, jointly and severally 

with Respondent DirecTV, Inc., in the manner set forth 
in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 
and within 3 days thereaft
er, notify the employees in 
writing that this has been done and that the discharges 
will not be used against them in any way.  
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amou
nt of back pay due under 
the terms of this Order. 
(e) Rescind the confidentiality policy and the solicita-
tion and distribution rules as they existed in March 2006. 
(f) Notify all employees 
who received the employee 
handbook that existed in March 2006 that these rules 

have been rescinded and will no longer be enforced. 
(g) Within 14 days after service by the Region, post at 
its facility in Orlando, Florida, copies of the attached 
notices marked ﬁAppendix Aﬂ and ﬁAppendix Cﬂ and 
within that same time period post at all its other facilities, 

nationwide, copies of the 
attached notice marked ﬁAp-
pendix B.ﬂ
20  Copies of the notices, on forms provided by 
the Regional Director for Region 12, after being signed 

by the Respondents™ authorized representatives, shall be 
posted by Respondent MasTec and maintained for 60 
consecutive days in conspicuous places where notices to 

employees are customarily post
ed.  In addition to physi-
cal posting of paper notices, notices shall be distributed 
electronically, such as by ema
il, posting on an intranet or 
an internet site, and/or othe
r electronic means, if the Re-
spondent customarily communi
cates with its employees 
by such means.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilities 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own ex
pense, a copy of the notices 
to all current employees and former employees employed 
by the Respondent at any time since March 2006. 
(h) Within 21 days after the service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
B.  The Respondent, DirecTV, Inc., El Segundo, Cali-
fornia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Maintaining any rules, including confidentiality 
rules, that restrict your ability to discuss your wages, 
hours, and terms and conditions of employment with 

anyone. (b) Causing the termination of or otherwise discrimi-
nating against any employee for engaging in protected 

concerted activities.  
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Make Jouvani Alicea, Marlon Binet, Christopher 
Creary, Leroy Davis, Donovan Edwards, Sebastian Er-
iste, Hugh Fowler, Joseph Guest, Delroy Harrison, James 
                                                 20 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notices reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 111 
MASTEC ADVANCED TECHNOLOGIES
  Hehmann, Mark Hemann, Michael Hermitt, Federico 

Hoy, Fernando Hoy, Ariel Kelly, Shervoy Lopez, Ricar-
do Perlaza, Sergio Pitta, No
el Rodriguez, Rudy Rodri-
guez, Fernando Sando, Olmy 
Talent, Diego Velez, Nerio 
Vera, Ralph Wilson, and Carlos Zambrano whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them, jointly and severally 

with Respondent MasTec, Inc., in the manner set forth in 
the remedy section of this decision. 
(b) Within 14 days after service by the Region, mail a 
singed copy of the attached notice marked ﬁAppendix 
Cﬂ21 to Respondent MasTec for posting at MasTec™s Or-
lando, Florida facility. 
(c) Within 21 days after the service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BECKER
, concurring. 
I concur with the result reached by my colleagues.  I 
write separately because I believe the Supreme Court™s 
decisions in NLRB v. Electrical Workers Local 1229 
(Jefferson Standard)
, 346 U.S. 464 (1953), 
Linn v. Plant 
Guards
, 383 U.S. 53 (1966), and 
NLRB v. Washington 
Aluminum Co., 
370 U.S. 9 (1962), require us to apply 
Jefferson Standard
 in a less expansive manner consistent 
with the facts of that case.
1 The critical fact here, as my colleagues recognize, is 
that the statements at issue were expressly and directly 
related to the labor dispute.
  The statements concerned 
what the Respondent had asked the employees to do and 

the resulting implications for their wages.  That critical 
fact takes this case outside the scope of the unprotected 
conduct defined in 
Jefferson Standard
.  The Court in that 
seminal case repeatedly emphas
ized that the speech at 
issue was not expressly tied to a labor dispute, and that 
was why it could constitute cause for discharge as prod-

uct disparagement or disloyalty.  The Court made clear 
that the employees™ ﬁattack related itself to no labor prac-
tice of the company.  It made no reference to wages, 

hours or working conditions.  The policies attacked were 
those of finance and public relations for which manage-
ment, not technicians, must be
 responsible.  The attack 
                                                 21 See fn. 20, supra. 
1 I also write separately to make
 clear that the majority opinion 
should not be read to in any way endorse the judge™s view that the 
employees who attended the taping but
 said nothing could, neverthe-
less, be found to have engaged in 
unprotected disparagement.  As has 
been found in all prior cases, unprotected disparagement requires indi-

vidual, affirmative conduct.  The em
ployees who did not speak or raise 
their hands during the broadcast did 
not engage in even arguably unpro-
tected conduct. 
asked for no public sympathy or support.ﬂ  346 U.S. at 
476.  The Court reiterated, ﬁWhile they were also union 
men and leaders in the labor controversy, they took pains 
to separate those categories.  
In contrast to their claims 
on the picket line as to the la
bor controversy, their hand-
bill of August 24 omitted all reference to it.  The handbill 
diverted attention from the labor controversy.  It attacked 

public policies of the company which had no discernible 
relation to that controversy.ﬂ  Id. at 476.  The Court con-
cluded:  ﬁthe findings of the Board effectively separate 
the attack from the labor controversy and treat it solely as 
one made by the company™s 
technical experts upon the 
quality of the company™s product.  As such, it was as 
adequate a cause for the discha
rge of its sponsors as if 
the labor controversy had not been pending.  The techni-

cians, themselves, so handled th
eir attack as thus to bring 
their discharge under § 10(c).ﬂ  Id. at 477. 
Here, in contrast, the empl
oyees™ statements were ex-
pressly and intimately linked to the labor dispute.  The 
line of product disparagement and disloyalty cases run-
ning from 
Jefferson Standard
 has no application.  Thus, 
because the employees™ speech was clearly concerted 
activity for mutual aid and protection, it was protected 
unless it was uttered with actual malice.  That standard is 

consistent with Congress™ intent to protect concerted 
activity for mutual aid and protection even if the con-
ductŠa strike, for exampleŠinflicts economic injury on 

the employer.  That standard also makes sense as a mat-
ter of policy, because so long
 as the statements are ex-
pressly linked to the labor dispute, the public will evalu-
ate them within that context.  As the Supreme Court rec-
ognized in 
Linn
, and as the consuming public under-
stands, ﬁLabor disputes are ordi
narily heated affairs . . . . 
Both labor and management often speak bluntly and 
recklessly, embellishing their respective positions with 

imprecatory language.ﬂ  383 U.S. at 58.  In other words, 
when the statements are expr
essly linked to a labor dis-
pute, the public will take them 
with a grain of salt.  The 
Court™s holding in 
Linn
 further supports the proposition 
that otherwise protected statements do not lose protection 
simply because they ﬁare e
rroneous and defame one of 
the parties to the dispute.ﬂ  383 U.S. at 61.  Such state-
ments are protected unless th
ey are made with actual 
malice.  This standard is clear
 and has been elaborated by 
the courts under both 
Linn
 and 
New York Times v. Sulli-
van, 376 U.S. 254 (1964).  Thus, I would end the majori-
ty opinion after finding, as my colleagues do, that the 

statements were not made with actual malice. 
My colleagues go on to analyze whether the techni-
cians™ statements here are ﬁso disloyal . . . as to lose the 
Act™s protection.ﬂ  Not only is that standard so vague as 
to chill the exercise of Section 7 rights, it is in tension 
 112 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 with the central purpose of Section 7, which is to grant 
employees a right to engage in concerted activity for 
mutual aid and protection 
even when
 the exercise of that 
right might otherwise be considered disloyalty.  Employ-

ees have a right to strike despite the disloyalty involved 
in refusing to work.  Employees have a right to ask con-
sumers to boycott their employ
er in support of the em-
ployees™ position in a labor dispute despite the disloyalty 
involved in seeking to reduce their employer™s business.
2  Similarly, employees have the right to criticize their em-

ployer™s product or services so long as the criticism is 
expressly and directly tied to a labor dispute and is not 
made with actual malice. 
My colleagues find that the 
statements were not reck-
less, but instead a last resort to resolve a legitimate 

grievance.  While I agree with
 their finding, the Supreme 
Court made clear in 
Washington Aluminum
 that concert-
ed activity for mutual aid 
and protection need not be 
measured or proportional in order to be protected.  Even 
if such activity is ﬁunnecessary and unwise,ﬂ it remains 
protected.  370 U.S. at 16.  As in 
Washington Aluminum
, the employees here ﬁwere part of a small group of em-
ployees who were wholly unorganized.  They had no 
bargaining representative and,
 in fact, no representative 
of any kind to present their grievances to their employer.  
Under these circumstances, they had to speak for them-
selves as best they could.ﬂ  Id. at 14.     
Finally, my colleagues draw the applicable standard 
from 
Mountain Shadow Golf Resort
, 330 NLRB 1238 
(2000), but there, as in 
Jefferson Standard
, the handbill 
at issue ﬁdid not mention the problems the employees™ 
union was having negotiating with the Respondent, and 
bore no indication that it was written by or on behalf of 
any employee of the Respondent.ﬂ  Id. at 1241.  In other 
words, the statements, like those in 
Jefferson Standard,
 but unlike those in the instant case, were not expressly 
and directly tied to any labor dispute.  
Mountain Shadow
 is thus distinguishable on its facts and the standard it 

articulates is overbroad for the reasons explained above.
3                                                  2 As Judge Learned Hand stated many years ago in 
NLRB v. Peter 
Cailler Kohler Swiss Chocolates Co.
, 130 F.2d 503, 506 (2d Cir. 1942): 
Such [protected] activities may be highly prejudicial to [the] employ-
er; his customers may refuse to deal with him, he may incur the enmi-
ty of many in the community whose disfavor will bear hard upon him; 
but the statute forbids him by a discharge to rid himself of those who 

lay such burdens upon him.  Congress has weighed the conflict of his 
interest with theirs, and has pro tanto shorn him of his powers. 
3 Similarly, the majority cites 
Five Star Transportation, Inc.
, 349 
NLRB 42 (2007), but the statements found to be unprotected dispar-
agement in that case related to ﬁi
ncidents that had occurred approxi-
mately 7 years prior to the instant 
labor dispute and that, significantly, 
had no relation to the drivers™ concern that the Respondent would not 
maintain the terms and conditions of
 employment that the drivers had 
Because the majority, based on 
Mountain Shadow
, reads 
Jefferson Standard
 and its progeny too broadly, I 
concur only in the result. 
 CHAIRMAN LIEBMAN
, concurring. 
I join fully in the Board™s opinion.  In his concurrence, 
Member Becker arguesŠand he may well be correctŠ

that the Board™s case law since 
Jefferson Standard
 has 
too expansively applied that decision.  But no party here 
has asked us to revisit this long established jurispru-

dence, and even under the Board™s precedent as it has 
evolved, the employee statements
 at issue in this case did 
not lose the protection of the Act.  As he acknowledges, 
the outcome in this case would be the same under Mem-
ber Becker™s view of the law.  Our decision today does 

nothing to further broaden the Board™s reading of 
Jeffer-son Standard
, nor does it foreclose a future reexamina-
tion of our doctrine, in an appropriate case. 
APPENDIX A 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 discharge or otherwise discriminate 
against you for engaging in 
protected concerted activity. 
WE WILL NOT
 maintain any rules, including confidenti-
ality rules, that unlawfully restrict your ability to discuss 
your wages, hours, and terms and conditions of employ-

ment with anyone. 
WE WILL NOT
 maintain any overly broad solicitation 
and distribution rules or other rules that require you to 
obtain permission before engaging in protected concerted 
activities. 
WE WILL NOT
 threaten to close the facility or engage in 
other unspecified reprisals 
because you engage in pro-
tected concerted activities. 
                                                                              
negotiated with their predecessor employer].ﬂ  Id. at 46.  
Five Star
 is 
thus similarly inapposite. 
 113 
MASTEC ADVANCED TECHNOLOGIES
  WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, within 14 days from the date of this Order, 
offer Jouvani Alicea, Marlon 
Binet, Christopher Creary, 
Leroy Davis, Donovan Edwards, Sebastian Eriste, Hugh 
Fowler, Joseph Guest, Delroy Harrison, James Hehmann, 

Mark Hemann, Michael Hermit
t, Federico Hoy, Fernan-
do Hoy, Ariel Kelly, Shervo
y Lopez, Ricardo Perlaza, 
Sergio Pitta, Noel Rodriguez, Rudy Rodriguez, Fernando 
Sando, Olmy Talent, Diego Velez, Nerio Vera, Ralph 
Wilson, and Carlos Zambrano reinstatement to their for-

mer jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions without prejudice to their seniority 
or other rights and privileges they previously enjoyed.  
WE WILL
, jointly and severally with DirecTV, Inc., 
make those employees whole for any loss of earnings 
and other benefits resulting from their discharge, less any 

net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges, and 
WE WILL
, within 3 days thereafter, 
notify each of the unlawfully 
discharged employees in 
writing that this has been done and that their discharges 

will not be used against them in any way.   
WE WILL 
rescind the confidentiality policy and the so-
licitation and distribution rules as they existed in March 

2006 and 
WE WILL
 notify all employees who received the 
handbook that existed in March 2006 that these rules 
have been rescinded and will no longer be enforced. 
MASTEC ADVANCED 
TECHNOLOGIES
, A 
DIVISION OF MASTEC, INC. APPENDIX B 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 maintain any rules, including confidenti-
ality rules, that restrict your ability to discuss your wag-
es, hours, and terms and conditions of employment with 
anyone. WE WILL NOT
 maintain any overly broad solicitation 
and distribution rules or other rules that require you to 

obtain permission before engaging in protected concerted 
activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce any employees in the exercise of 
the rights listed above. 
WE WILL 
rescind the confidentiality policy and the so-
licitation and distribution rules as they existed in March 
2006 and 
WE WILL
 notify all employees who received the 
handbook that existed in March 2006 that these rules 
have been rescinded and will no longer be enforced. 
MASTEC ADVANCED 
TECHNOLOGIES
, A 
DIVISION OF MASTEC, INC. APPENDIX C 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
  WE WILL NOT cause the termination of or otherwise 
discriminate against employees for engaging in protected 
concerted activity. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce any employees in the exercise of 
the rights listed above. 
WE WILL, jointly and severally with MasTec Advanced 
Technologies, a Division of MasTec, Inc., make Jouvani 
Alicea, Marlon Binet, Christ
opher Creary, Leroy Davis, 
Donovan Edwards, Sebastian Eriste, Hugh Fowler, Jo-

seph Guest, Delroy Harrison, James Hehmann, Mark 
Hemann, Michael Hermitt, Federico Hoy, Fernando Hoy, 
Ariel Kelly, Shervoy Lopez,
 Ricardo Perlaza, Sergio 
Pitta, Noel Rodriguez, Rudy Rodriguez, Fernando Sando, 
Olmy Talent, Diego Velez, 
Nerio Vera, Ralph Wilson, 
and Carlos Zambrano whole for any loss of earnings and 
 114 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 other benefits resulting from their discharge, less any net 
interim earnings, plus interest. 
DIREC
TV, INC.  Christopher C. Zerby, Esq
. and Rachel Harvey, Esq., 
for the General Counsel. Gavin S. Appleby, Esq. 
and Jenna S. Barresi, Esq., 
for the Re-
spondent MasTec, Inc. 
Curtis L. Mack, Esq. 
and Brennan W. Bolt, Esq
., for the Re-
spondent DirecTV, Inc. DECISION 
STATEMENT OF THE 
CASE MICHAEL A. MARCIONESE, Administrative Law Judge. I 
heard this case in Orlando, Florida, on July 23Œ25, 2007. Jo-
seph Guest, an individual, f
iled the charge in Case 12ŒCAŒ
24979 on May 5, 2006,
1 and amended it on June 29 and August 
21. Guest filed the charge in Case 12ŒCAŒ25055 on June 29, 
and amended it on August 21. Based upon these charges, the 
consolidated complaint issued on April 30, 2007, alleging that 
Respondents MasTec Advanced T
echnologies, a Division of 
MasTec, Inc. (Respondent MasT
ec), and DirecTV, Inc. (Re-
spondent DirecTV), violated Section 8(a)(1) of the Act in con-
nection with the termination of
 26 individuals employed by 
MasTec to perform services under a contract between MasTec 
and DirecTV.2 Specifically, the consolidated complaint alleges 
that the named employees engaged in protected concerted ac-
tivities during the period Janua
ry through March, 2006, includ-
ing appealing to the public by participating in the production of 
a television news report that aire
d on May 1 and 2. It is further 
alleged that DirecTV attempted to cause and caused MasTec to 
terminate the 27 employees, and that MasTec terminated these 
employees, because of their partic
ipation in this protected con-
certed activity. The consolidated complaint also alleges that 
Christopher Brown and Noel Muni
z, alleged supervisors of 
Respondent MasTec, threatened 
employees with discharge and 
other unspecified reprisals becaus
e of their protected concerted 
activity. Finally, the consolidated complaint alleges that Re-
spondent MasTec violat
ed Section 8(a)(1) of the Act by main-
taining confidentiality, solicitation, and distribution rules that 
allegedly infringed employees™ exercise of their Section 7 
rights. Respondent MasTec filed its an
swer to the consolidated 
complaint on May 14, 2007, denying that it committed the al-
leged unfair labor practices and asserting several affirmative 
defenses. Specifically, Respondent
 MasTec asserted that the 
allegedly unlawful rules had been rescinded and that the em-
ployees who were terminated ha
d been engaged in activities 
that were not protected under the Act and/or were terminated 
for cause unrelated to any concerted activity. Respondent Di-
recTV also filed its answer to the consolidated complaint on 
                                                 1  All dates are in 2006, unless otherwise indicated. 
2 The consolidated complaint origin
ally named 27 alleged discrimi-
natees. At the hearing, the General Counsel amended the complaint to 
delete one individual, James Tuckfi
eld, after evidence was presented 
showing that he had not been discharged.
 May 14, 2007, denying the allege
d unfair labor practices and 
raising similar affirmative defe
nses. At the hearing, Respond-
ents amended their answers to withdraw those affirmative de-
fenses suggesting that the empl
oyees were terminated for rea-
sons other than their participatio
n in the television broadcast. 
As framed by the amended pleadings, the principal issue in 
this case is whether the 26 empl
oyees who participated in the 
news report, as broadcast severa
l times on the local television 
station, lost the protection of 
the Act because several employ-
ees made statements during the broadcast that allegedly dispar-
aged the Respondents and their 
products and services or were 
otherwise disloyal to their employer. Resolution of this issue is 
governed by the Supreme Court™s decision in 
NLRB v. Electri-
cal Workers Local 1229 (Jefferson Standard)
, 346 U.S. 464 
(1953), and its progeny. The pleadings also raise other issues, 
including whether Respondent DirecTV caused Respondent 
MasTec to terminate the employees and whether the two super-
visors alleged in the complaint made statements that constitute 
unlawful threats under the Act. The legality of Respondent 
MasTec™s rules is a separate issue unrelated to the allegedly 
unlawful terminations. 
On the entire record,
3 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respo
ndent MasTec and Respondent 
DirecTV, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent MasTec, a corporati
on, provides television satel-
lite installation and maintenanc
e services for Respondent Di-
recTV from several facilities in Florida and other states, includ-
ing the facility in Orlando, Florid
a, that is involved in this pro-
ceeding. In conducting its bus
iness operations, Respondent 
MasTec annually purchases and rece
ives at its Florida facilities 
materials valued in excess of 
$50,000 directly from points out-
side the State of Florida. Res
pondent MasTec admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
Respondent DirecTV, a corporati
on, with its principal office 
and a place of business in El Se
gundo, California, is engaged in 
the business of providing televi
sion programming via satellite 
throughout the United States, including in the State of Florida. 
In conducting its business opera
tions, Respondent DirecTV 
derived gross revenues in 
excess of $500,000 and provided 
services valued in excess of $50,000 in states other than the 
State of California. Respondent 
DirecTV admits and I find that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Respondent MasTec™s Rules 
There is no dispute that the 
employee handbook in effect in 
                                                 3 The General Counsel™s unopposed motion to correct the transcript 
is granted, as is Respondent Di
recTV™s unopposed motion to substitute 
hearing exhibit. The respective mo
tions are received in evidence as 
ALJ Exhs. 1 and 2. 
 115 
MASTEC ADVANCED TECHNOLOGIES
  March 2006 covering Responden
t MasTec™s employees con-
tained the following provisions 
 CONFIDENTIALITY POLICY 
 No team member may use Confidential Information (as de-

fined below) to personally benefit himself, herself, or others. 
In the handling of all Confidential Information, team mem-
bers must not communicate such information to anyone, in-
side or outside the Company (including to family members), 
except on a strict ﬁneed-to-knowﬂ basis and under circum-
stances that make it reasonable 
to believe that the information 
will not be used or misused or improperly disclosed by the re-
cipient. Team members must be
 careful to avoid discussing 
Confidential Information in any place (for instance, in restau-
rants, on public transportation, in elevators) where such in-
formation may be heard or seen by others. . . . 
 ﬁConfidential Informationﬂ include
s, but is not limited to, any 
documents, knowledge, data or other information relating to 
 . . . (6) the identity of and co
mpensation paid to the Compa-
ny™s team members, consultants and other agents: . . . 
 SOLICITATION 
 Contributions may not be solicited on company property 
without the permission of the supervisor or Division manager. 
 DISCIPLINE 
 EXAMPLES OF VIOLATIONS CAUSING IMMEDIATE 

TERMINATION 
. . . .  
 Ł Unauthorized distribution of written or printed matter; 
Ł Unauthorized solicitations or collections; 
 . . . .  
 In Respondent MasTec™s vernacular, an employee is referred to 

as a team member. 
Respondent acknowledged that the same 
handbook applied at all of its fac
ilities nationwide. There is no 
evidence of any employee being disciplined under these rules. 
Mark Retherford, Respondent MasTec™s senior vice presi-
dent, testified that the handbook
 had been updated ﬁrecentlyﬂ 
and that the new handbook was being distributed in the field at 
the time of the hearing. No other evidence was offered by Re-
spondent MasTec regarding when
 the handbook was revised or 
exactly how the revision was communicated to the employees. 

The confidentiality rule in the new handbook does not include 
employee compensation in the definition of confidential infor-
mation and contains the following new language  
 Of course, the Company recognizes that employees have the 

right to discuss work-related matters and concerns, including 
those related to terms and conditions of work. 
 The updated handbook also contains a new provision gov-
erning solicitations, distributions
, and use of bulletin boards 
which appears on its face to comply with Board precedent re-
garding such rules. In any event, the General Counsel does not 
allege that the new provision is unlawful. 
In determining whether an employer™s mere maintenance of 
a work rule violates the Act, the Board considers whether the 
rule would reasonably tend to chill employees in the exercise of 
their Section 7 rights. In making
 this determination, the Board 
gives the rule a reasonable reading and refrains from reading 
particular phrases in isolation. 
Albertson™s, Inc.,
 351 NLRB 
254, 259 (2007), and cases cited ther
ein. Under the test adopted 
by the Board in 
Lutheran Heritage Village-Livonia,
 343 NLRB 
646 (2004), the Board first asks ﬁwhether the rule 
explicitly
 restricts activities protected by 
Section 7.ﬂ  (Emphasis in origi-
nal.) If so, the rule is unlawful. If it does not explicitly restrict 
protected activities,  The violation is dependent upon a showing of one of the fol-
lowing: (1) employees would reasonably construe the lan-
guage to prohibit Section 7 acti
vity; (2) the rule was promul-
gated in response to union activi
ty; or (3) the rule has been 
applied to restrict the exercise of Section 7 rights. 
 Id. at 647. Accord: 
Albertson™s, Inc.,
 supra.  Respondent MasTec™s confidentialit
y rule, at leas
t as it exist-
ed in March 2006, clearly violates the Act under this test. The 
rule explicitly includes inform
ation such as employee names 
and compensation within the definition of confidential infor-
mation. The Board has long held that an employer may not 
restrict employees in sharing su
ch information as such discus-
sions among employees are usua
lly a precursor to protected 
organizational activity. See 
Jeannette Corp.,
 217 NLRB 653 
(1975), enfd. 532 F.2d 916 (3d Cir. 1976). Accord: 
Fredericks-
burg Glass & Mirror, Inc.,
 323 NLRB 165 (1997). It is imma-
terial that Respondent MasTec 
may not have disciplined any 
employee under this rule for disclosing such information. The 
mere maintenance of such a rule
 would reasonably tend to chill 
employees in the exercise of their right to discuss their wages 

and working conditions. 
Lafayette Park Hotel,
 326 NLRB 824, 
825 (1998). Respondent MasTec™s solicitation
 and distribution rules are 
overly broad under current Board law because they would re-
strict employees from engaging 
in protected solicitation any-
where on company property, regardless of whether the employ-
ee was on worktime or in a work area, and would subject em-
ployees to possible termination if they engaged in solicitation 
without permission. Similarly, 
employees would be subject to 
possible termination if they enga
ged in distribution of protected 
material without permi
ssion regardless of the site of the distri-
bution and their work status. Thes
e rules, as they existed in 
March 2006, clearly violate Sec
tion 8(a)(1) of the Act. See 
Republic Aviation Corp. v. NLRB,
 324 U.S. 793 (1945); 
Our 
Way, Inc.,
 268 NLRB 394 (1983); See also 
Tele Tech Holdings, 
Inc., 333 NLRB 402, 403 (2001) (any rule that requires em-
ployees to secure permission from their employer before engag-
ing in protected concerted activity at an appropriate time and 
place is unlawful). 
Respondent MasTec essentially 
concedes that the above 
quoted rules were unlawful. It fa
iled to make any argument in 
its brief in opposition to the Genera
l Counsel other than to rely 
upon the putative revision of the ru
les and the apparent legality 
of the current rules. However, in the absence of specific evi-
dence showing that the new rule was in fact communicated to 
the affected employees, or that they were informed that the old 
 116 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 rules were being rescinded and 
that employees would now be 
free to engage in protected activ
ity at the appropriate times and 
places, I can not find that Res
pondent MasTec ha
s effectively 
repudiated the unlawful rules. 
Passavant Memorial Area Hos-
pital, 237 NLRB 138 (1978). See also 
Claremont Resort & Spa,
 344 NLRB 832 (2005). Accordingly, I find that Respondent 
MasTec violated Section 8(a)(1) of the Act, as alleged in the 
complaint, by maintaining the confidentiality rule and the over-
ly broad solicitation and distri
bution rules in its employee 
handbook. B.  The Termination of the 26 Employees 
1.  The evidence 
Respondent MasTec is an ﬁinfrastructure companyﬂ in the 
utility, telecommunications, and 
power energy fields. Its Ad-
vanced Technologies Division, involved in this proceeding, is 
focused on installing, upgrading, and servicing satellite televi-
sion systems sold by entities such as Respondent DirecTV. 
Respondent MasTec is one of 
Respondent DirecTV™s ﬁhome 
service providers,ﬂ or HSPs, and accounts for approximately 30 
percent of DirecTV™s installations and upgrades. Each HSP is 
assigned a geographic territory where it performs installation 
and service exclusively for Dire
cTV. The HSP involved in this 
proceeding is in the Orlando, Florida area. In 2006, Respondent 

MasTec employed over 100 technicians in the Orlando facility 
who worked exclusively on Dir
ecTV products. Herbert Villa, 
Respondent MasTec™s senior tec
hnical supervisor, was respon-
sible for day-to-day supervision of these technicians. He report-
ed to Christopher Brown, w
ho was Respondent MasTec™s oper-
ations manager for North Florida. Brown in turn reported to 
Mark Retherford, Respondent MasTec™s senior vice president 
responsible for the DirecTV business. Steven Crawford is Re-
spondent DirecTV™s vice president of field operations responsi-
ble for overseeing the activitie
s of the HSPs, including Re-
spondent MasTec. The relationship between the 
Respondents is governed by a 
contract, or Home Service Provider Agreement. The 2005 
Agreement, which was in effect 
during the relevant period here, 
prohibits Respondent MasTec fro
m working for any other satel-
lite television provider. Under 
this agreement, Respondent 
MasTec is paid by Respondent Di
recTV for each satellite TV 
installation in its territory, regardless of whether the service 
was ordered through Respondent DirecTV or through a third 
party retailer, such as Direct Star TV. The initial installation 
includes, per contract, connection of an active telephone line 
from the customer™s home to the satellite TV receiver and part 
of the fee paid by Respondent 
DirecTV to Respondent MasTec 
is for this connection. The customer is not charged for a routine 
telephone line connection. The 2005 HSP Agreement also con-
tains penalties if MasTec or any other HSP fails to meet per-
formance standards, including removal of territory. The record 
contains evidence that Responden
t DirecTV in fact exercised 
this option in 2004 by removing territory from MasTec in New 
Jersey. The contract requires Re
spondent MasTec employees to 
wear DirecTV uniforms and drive vehicles bearing the Di-
recTV logo. However, Respondent DirecTV is not involved in 
the hiring or day-to-day superv
ision of Respondent MasTec™s 
employees. Respondent MasTec is
 solely responsible for de-
termining the wages and benefits
 provided to technicians it 
hires to service this contract. 
The 100 or so technicians who worked out of Respondent 
MasTec™s Orlando office were divi
ded into seven teams, each 
reporting to a supervisor, who he
ld weekly team meetings. As 
noted above, Villa was in charge of the Orlando office. In addi-
tion to the weekly team m
eetings, Respondent MasTec con-
ducted training, both initially when
 a technician was hired, and 
periodically thereafter, to remind employees of the require-
ments of the job or to introduce new methods or procedures. 
All employees were also given training materials when hired 
and throughout their employme
nt, including periodic ﬁTech 
Tipsﬂ prepared by Respondent Di
recTV, and each technician 
carried in his or her vehicle 
Respondent DirecTV™s ﬁStandard 
Professional Installation Guidelines.ﬂ
 It is undisputed that all of 
the training and the materials distributed to the technicians 
regularly reminded them of th
e importance of connecting phone 
lines to receivers as part of the installation process.
4 Respondent MasTec™s Orlando t
echnicians typically report 
to the Orlando facility e
ach day at 7 a.m. to pick up their route 
assignments for the day and any equipment they will need to 
complete the assignments on the schedule.
5 The assignments 
are designated as either ﬁA.M.ﬂ
 or ﬁP.M.ﬂ based on when the 
customer has been told the technician would be there. The A.M. 
assignments are expected to be done between 8 a.m. and 12 
noon. The P.M. assignments are 
to be done between 1 and 5 
p.m. When a technician arrives at the customer™s home, he or 
she will review the order with the customer, determine with the 
customer where is the best place to locate the satellite dish, and 
discuss the location of the televisions to be connected to the 
receiver. The technician is also expected to review the installa-
tion procedure, including the telephone line connection, an-
swering any questions the custom
er has regarding this. Once 
the installation is complete and the receiver is connected, the 
technician calls DirecTV to activate the receiver and verify the 
signal. He or she will then educate the customer on how to use 

the product. These procedures are 
spelled out in the ﬁStatement 
of Workﬂ contained in the HSP Agreement. Technicians are 
paid piecemeal by the job, based 
on the type and size of the job. 
As a result, the more installations a technician is able to com-
plete in a day, the higher his pay. 
There was a great deal of testimony regarding the telephone 
connection part of an installation. 
It is clear that this is vitally 
important to Respondent DirecT
V and, by extension Respond-
ent MasTec. A receiver that is 
connected to an active telephone 
line is called a ﬁresponderﬂ while 
those that are not connected 
are called ﬁnon-responders.ﬂ There is
 no dispute that a receiver 
does not need to be connected to an active telephone line in 
order for a customer to receive a satellite signal. Rather, ac-
                                                 4 In fact, virtually all of the trai
ning materials in evidence refer to 
connection of telephone lines as a ma
ndatory part of the technician™s 
installation procedures. 
5 Some of Respondent MasTec™s technicians, such as Rudy Rodri-
guez who testified at the hearing, re
ceive their assignments via fax at 
home because of the distance they 
live from the office. These techni-
cians still are required to come in 
for the weekly team meetings and 
also, from time to time, to replenis
h equipment they carry in their vans. 
 117 
MASTEC ADVANCED TECHNOLOGIES
  cording to the Respondents™ witn
esses, it is a convenience fea-
ture which allows a customer to order pay-per-view broadcasts 
via remote control, to have caller ID displayed on the television 
screen, and to receive downloads from DirecTV of software 
upgrades. Of course the telephone
 connection also allows Di-
recTV to track the programs that its customers watch, infor-
mation which DirecTV may use 
to determine programming, 
etc. 
As previously noted above, there is no separate charge to the 
customer for a standard telephon
e line connection. However, if 
a customer does not want exposed telephone lines running 
across the room or along the ba
seboard, they can opt for a cus-
tom installation, such as a ﬁwall fish,ﬂ in which the technician 
will ﬁfishﬂ behind the wall to run the telephone wire to the sat-
ellite receiver. Another option is a wireless telephone jack. 
Customers who choose these options are charged $52.50 for a 
ﬁwall fishﬂ and $49 for a wireless jack. These charges are de-termined by Respondent MasT
ec, not Respondent DirecTV. 
There is no dispute that technicians are not always able to 
connect a receiver to an activ
e telephone line. For example, 
some customers have opted to fo
rego a land line for their tele-
phone service, relying exclusivel
y on cell phones for their tele-
communications. In these situat
ions, there are 
no live telephone lines in the home to connect. In 
other situations, customers will 
refuse to have telephone lines connected because they do not 
want the exposed lines and ar
e unwilling to pay extra for a 
ﬁwall fishﬂ or wireless jack. There are also customers who will 
refuse to connect a telephone line to the receiver because they 
do not want to enable their chil
dren to order pay-per-view via 
the remote. Finally, there are some customers who simply do 
not want to give Di
recTV access to the information that could 
be conveyed via their telephone lin
es. There is also undisputed 
evidence that some customers who allow the technician to con-
nect the telephone line will unplug 
it after the technician leaves 
the home. In all of these situatio
ns, the receiver will be counted 
as a ﬁnon-responder.ﬂ 
In early 2006, Respondent 
MasTec was Respondent Di-
recTV™s worst performing HSP in terms of active responder 
rates on telephone lines. According to witnesses for the Re-
spondents, Respondent DirecTV 
decided to penalize Respond-
ent MasTec in an effort to get 
it to improve its responder rate. 
Beginning in the first quarter 
of 2006, Respondent DirecTV 
back charged Respondent MasTec 
at the rate of $5 for each 
non-responder if its non-responder rate exceeded 47 percent in 
a month. In order to avoid th
is penalty, Respondent MasTec 
had to connect at least 53 percent 
of the receivers it installed to 
active telephone lines. It was in 
response to this move by Re-
spondent DirecTV that Responde
nt MasTec implemented the 
policy that became the subject
 of controversy among its em-
ployees in Orlando. 
On January 17, Respondent MasTec informed its techni-
cians, by memo, that it was changing its pay structure in order 
to encourage employees to improve their performance in terms 
of telephone connections. Under 
the new pay structure, which 
was to be effective February
 1, Respondent MasTec would 
reduce the amount paid on each installation by $2 and the 
amount paid on each additional outlet by $2 and would instead 
pay $3.35 for each responding, i.e. connected, receiver. The 
memo also informed employees
 that Respondent MasTec was 
establishing a minimum threshol
d of 50-percent responders per 
30-day period. If a technician failed 
to meet this threshold, i.e., 
failed to connect active telephon
e lines to receivers in 50 per-
cent of his installations, then his pay would be reduced by $5 
per non-responding receiver biweekly
. If a technician failed to 
meet the 50-percent threshold 
for a consecutive 60-day period, 
he would be subject to termin
ation. The memo concluded by 
illustrating through several hypothetical employees how, under 
the new pay structure, a technician could earn more than he was 
currently making if he increased his responder rate. 
There is no dispute that Res
pondent MasTec communicated 
this policy not only in the January 17 memo but by having its 
supervisors discuss it with the em
ployees at weekly team meet-
ings after the memo came out. Christopher Brown, the opera-
tions manager for North Florida, 
also spoke to employees at the 
team meetings about the new po
licy. Several technicians testi-
fied as witnesses for the Genera
l Counsel about these meetings. 
Their testimony establishes that the technicians resisted the 
change from the start, speaking up at each meeting about the 
difficulty in achieving the 50-per
cent threshold due to factors 
beyond the technician™s control.
 Frequently cited by the em-
ployees was the problem with customers who did not have land 
line telephones and customers w
ho adamantly refused a tele-
phone connection. Some technician
s complained that even after 
connecting the phone line, the cu
stomer could disconnect it. 
According to these witnesses,
 Respondent MasTec™s supervi-
sors brushed off the employees™ 
concerns, advising the techni-
cians to tell the customer whatever was necessary to make a 
connection, even if that meant lying to a customer. Several 
witnesses recalled supervisors instructing them to simply con-

nect the phone line without tellin
g the customer, or to hardwire 
the telephone jack into the wall so the customer could not dis-
connect it after they left. At least one supervisor told the tech-
nicians to tell the customer the 
receiver wouldn™t work without 
the phone line connected. Respondent™s witnesses conceded 
that this latter statement was not true. Several witnesses testi-
fied that, at one meeting, 
Operations Manager Christopher 
Brown told the technicians to do whatever they could to con-
vince the customer, to say anything, even that the box (receiv-
er) would blow up if not connected to the phone line. Several of 
General Counsel™s witnesses ad
mitted they laughed at this 
statement and believed Brown was joking. 
Christopher Brown admitted making the statement about the 
box blowing up if not connected to
 a phone line but claims he 
said this in order to add some ﬁcomic relief during a tense 
meeting which appeared to be going nowhere. According to 
Brown, at every meeting the 
technicians brought up the same 
excuses why they could not make the 50-percent threshold and 
at each meeting he, Villa and th
e supervisors attempted to ex-
plain how they could. Brown and Villa both testified that they 
offered suggestions to the empl
oyees about ways to convince a 
customer of the benefits of 
a telephone connection but contin-
ued to hear the same complaints. Brown resorted to his ﬁcomic 
relief only out of frustration with the lack of progress in con-
vincing the employees of the ne
ed to improve their responder 
 118 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 rates. While not disputing much
 of the testimony of General 
Counsel™s witnesses, Brown and V
illa, insisted that they never 
told the technicians to ﬁlieﬂ to a customer, or to do ﬁwhatever it 
takes,ﬂ to accomplish the goa
l of connecting phone lines.
6 Although there is no evidence that Respondent DirecTV re-
quired Respondent MasTec to adopt
 the new pay structure, it 
participated in the effort to get the technicians to increase their 
responder rates by distributing a tr
aining video on the subject of 
phone lines. This video, which 
Respondent MasTec showed to 
its Orlando employees in February or March, after the change 
in pay structure was announced, 
featured Respondent DirecTV 
Vice Presidents Steven Crawford and Scott Brown. In the vid-
eo, Crawford states that tec
hnicians should not blame their 
manager, supervisor, or employer
 for the increased emphasis on 
phone lines because he was the one putting pressure on them to 
get it done. Crawford also offere
d suggestions to technicians on 
how to get the phone lines connected, including doing so with-
out telling the customer, or by telling the customer such a con-
nection was ﬁmandatory.ﬂ There is no dispute that, while a 
telephone connection is mandatory
 for HSPs and the techni-
cians employed by them, it is not mandatory for the customer. 
On March 17, Respondent MasTec 
informed the technicians, 
by memo, that the new pay structure, including the $5 per non-
responder chargeback, was going in
to effect and that the first 
paychecks reflecting this woul
d be issued on March 24. The 
Monday after employees received 
their first paychecks reflect-
ing chargebacks, i.e., March 27
, a large group of technicians 
gathered in the parking lot out
side the Orlando facility before 
work to complain about the new 
pay structure. Senior Supervi-
sor Villa came outside to talk to 
them. There is no dispute that 
the technicians were upset and 
angry and voiced many of the 
same concerns they had expresse
d in team meetings and indi-
vidually in the weeks preceding implementation of the new pay 
structure. Villa testified that he was subjected to name calling 
and profanity. Nevertheless he tried for about an hour to calm 
the group and get then to return to work. After about an hour, 

Chris Brown, who had been called 
by Villa and informed of the 
uprising, arrived at the facility 
and also spoke to the technicians 
in the parking lot. Both Brown and Villa tried to point out to 
the technicians that some of the them had actually earned more 
money under the new system, sugge
sting that if all of them 
worked at connecting more telep
hone lines they would not have 
to worry about losing money. One employee who testified, 
Delroy Harrison, had been 
backcharged $405 and demanded 
that Brown reimburse him. Harri
son was with another techni-
cian, Hugh Fowler, who had made money and Brown pointed 
this out to Harrison. 
After getting nowhere with the 
technicians, Brown went into 
the office and spoke to his boss, Gus Rey. He returned to the 
parking lot and told several of 
the technicians that he would 
look into their complaints. According to Brown, when he 
looked at the pay stubs of some 
of the complaining technicians, 
they ﬁlooked kind of weird.ﬂ Brown promised to investigate 
and make sure that the new structure had been applied properly. 
                                                 6 Delroy Harrison, one of General Counsel™s witnesses, conceded on 
cross-examination that none of Respondent MasTec™s supervisors ever 
specifically told the technici
ans to ﬁlieﬂ to a customer. 
He promised to have an answer the following day. Brown also 
promised the technicians that he
 would devise a way to track 
the technicians responder rate in th
e field to help them in meet-
ing the threshold. All witnesses agree that, at some point, 
Brown climbed on top of a van a
nd told the technicians it was 
time to get back to work. After this, the technicians began to 
disperse and leave for their mo
rning appointments. Brown testi-
fied that it was about 11 a.m. when this happened, 3 hours after 
technicians are supposed to be at their first appointment.
7 Harrison testified that, before 
leaving, he spoke individually 
with Chris Brown. According to Harrison, he told Brown that 
what the Company was doing wa
s not right. Brown responded 
by telling Harrison that he had replacements for all of them. 
Harrison ended the conversation by telling Brown that things 
were going to change because what they, i.e., the Company, 
was doing was not right. Accordi
ng to Harrison, no one else 
witnessed this conversation.
8 Brown™s version of this conversa-
tion is more detailed. Accordin
g to Brown, Harrison showed 
him his work orders for the day and said that if he went to a job 
with five receivers and he coul
dn™t connect the phone lines, he 
would cancel the job. Brown testif
ied that he expressed surprise 
that Harrison would throw away what he could earn on such a 
job simply because it would c
ount against him on his responder 
rate. Later in the conversatio
n, Brown said to Harrison 
 You know what? If there™s a part of my job I don™t want to 
do, and I just refuse to do, there™s someone else, there™s a re-
placement ready to take my job, and will gladly do everything 
that needs to be done for my job. I can be replaced, you can 
be replaced [referring to the tech], we can all be replaced if we 
don™t want to do our jobs. 
 There is no dispute that Harrison did his route that day and did 
not refuse to do any installations. 
The technicians gathered in the parking lot again the next 
day, i.e., March 28. As promis
ed, Brown met with the techni-
cians and distributed the ﬁtrackin
gﬂ sheet he had developed. He 
also provided answers to some of the individual complaints he 
had investigated. All of the witn
esses who testified about this 
second day agreed that the exchange was much the same as the 
day before, i.e., the technicians still complaining, essentially, 
that they should not be held responsible for non-responders 
because of circumstances beyond their control and Brown tell-
ing them that this is the way it™s going to be and to just do it. It 
was also agreed that this gathering did not last as long as the 
previous day. After a while, Brown told the employees it was 
time to get to work and they began to disperse. Harrison alone 
testified that Brown told the technicians that, if they did not 
want to work, they could leave and if they did not leave it 
would force him to do what he didn™t want to do. Harrison re-
called that Brown then turned to one of the supervisors, Mike 
Cuzon, and told him not to let 
this happen again, that if any 
technicians had a complaint, th
ey should see h
im individually. 
                                                 7 General Counsel™s witnesses did 
not dispute the testimony that 
many of the technicians did not leave to begin their routes until 11 a.m. 
8 Harrison™s testimony is the basis for the complaint allegation that 
Respondent MasTec threatened employees with discharge if they con-

certedly complained about their wages. 
 119 
MASTEC ADVANCED TECHNOLOGIES
  Harrison spoke up, telling Brown 
that the employees wanted to 
speak as a group, not individually.
9 Guest, who also testified 
about the Tuesday gathering, di
d not corroborate this testimo-
ny. Fowler testified that Brown told the employees if they did 
not want to do their jobs he ha
d replacements for them. Accord-
ing to Fowler, Brown went on to say that ﬁthis is a business, not 
a family.ﬂ Brown denied sayi
ng, ﬁdon™t make me do what I 
don™t want to do.ﬂ Rather, he cla
ims he told the technicians that 
they needed to get to their jobs before they started missing ap-
pointments and worse things happened. There is no dispute that 
none of the technicians who gathered in the parking lot on 
Monday and Tuesday were disciplin
ed for their participation in 
this group protest. 
After the two parking lot protests, still unhappy with Re-
spondent MasTec™s ne
w pay structure and believing that their 
concerns were not being addresse
d, several of the technicians 
began discussing ways to go pub
lic with their dispute. Guest 
testified that it was technician
 Frank Martinez who suggested 
they contact the media.
10 Guest was corroborated by Fowler 
and Harrison. According to Harrison, the employees hoped the 
media spotlight might put pressure on Respondent MasTec to 
abandon the new policy of charging back employees for non-
responders. Although several medi
a outlets were contacted, 
only one expressed an interest 
in their story, WKMG-TV Local 
6 (referred to here as Channel 6). According to General Coun-
sel™s witnesses, it was Martin
ez who set up the appointment 
with Nancy Alvarez, a reporter from Channel 6, so employees 
could tell her about the new policy. There is no dispute that, on 
March 30, the 27 technicians named in the original complaint, 
along with Martinez, went to the 
TV station to meet with Alva-
rez. There is also no dispute that the technicians drove to the 
station in their DirecTV vans, 
wearing their DirecTV uniforms. Most of the technicians drove to the station from Respondent 
MasTec™s offices before starting 
their assignments for the clay. 
The General Counsel™s witnesses testified that no specific 
plan to wear their uniforms and drive together in their work 
vans had been discussed before 
the meeting at the TV station. 
According to these witnesses, th
e apparent caravan and similar-
ity in appearance were merely coincidental. The employee wit-
nesses also denied that they had agreed in advance to designate 
anyone as their spokesperson, or that they had planned what to 
say. However, once they got to the TV station, Martinez as-
sumed the role of spokesperson and did most of the talking with 
Alvarez. After initially talking to Martinez and a few others, 
Alvarez invited all the technicians who were there into the sta-
tion where she interviewed them as a group while filming the 
exchange. According to the Gene
ral Counsel™s witnesses, it was Alvarez who determined which technicians to interview and 
what statements to highlight in
 her report. The employees left 
the TV station at approximately 
9:45 a.m., at which point they 
resumed their work assignments. 
Christopher Brown testified that he was informed that tech-
                                                 9 This testimony by Harrison is also relied upon by the General 
Counsel as the basis for the allegation that Respondent MasTec threat-
ened employees with discharge. 
10 Martinez, who resigned and was not named as a discriminatee, did 
not testify at the hearing. 
nicians were in the parking lot of Channel 6. He admitted that 
he and Villa drove by the TV station and confirmed this. When 
they arrived, the technicians were leaving in their vans. There is 
no evidence, nor allegation, that
 either Brown, or any other 
Respondent MasTec supervisor, que
stioned any of the techni-
cians about their visit to the TV station or took any action 
against them before the broadcas
t of the report made from these 
interviews. Both Respondents were
 contacted by Alvarez after 
she met with the technicians an
d asked for a response to accu-
sations made by the technicians,
 including a claim that they had 
been told to lie to customers. Rather than agreeing to be inter-
viewed, each Respondent submitte
d a written statement to the 
TV station. Respondent DirecTV™s director of public relations 
Robert Mercer, sent the following statement to Alvarez on 
April 21 via email 
 We fully endorse MasTec™s plan
 to provide incentives for 
technicians to install the required phone line connections so 
our customers can enjoy the full complement of DIRECTV 
services. We believe it™s fair and offers technicians, who 
properly perform their installation work, an opportunity to 
make more money. DIRECTV pays for the installation of a 
phone line and we advertise it as 
part of our service. Techni-
cians who don™t make that connection are denying our cus-
tomers the full benefit and function of their DIRECTV Sys-
tem, and as a result, we™re not fulfilling our promise to the 
customer, and that™s an issue we take quite seriously. 
 Respondent MasTec™s written stat
ement, while also emphasiz-ing the benefit of a telephone co
nnection to the customer, also 
explained in detail how the char
ge back policy worked and how 
a technician could benefit from it. 
Channel 6 first aired its broadcast of the technicians™ com-
plaints on May 1, during the 5 p.m. newscast.
11 The broadcast 
was preceded by an advertisement, called a ﬁteaser,ﬂ about the 
upcoming news report, which appeared on Friday, April 28. 
The teaser opened with a reporter asking, ﬁWhy did over 30 
employees of a major company show up at Local 6?,ﬂ followed 
by video of the following exchange between the reporter and 
one of the technicians 
 INTERVIEWER
: So you™ve basically been told to 
lie to customers? 
TECHNICIAN
: Yeah.  A voice over then intones, in response to the first question, ﬁto 
tell the Problem Solvers about a di
rty little secret.ﬂ
 This is fol-
lowed by video of the technician saying, ﬁTell the customer 
whatever you have to tell them.ﬂ The teaser continues with the 
reporter saying, ﬁThat may be costing you money.ﬂ 
 The full news story which aired on May 1, is as follows 
 NEWS 
ANCHOR 1: Only on 6 . . . a problem solver in-
vestigation with a bit of a twis
t . . . this time they came to 
us.                                                  11 Video of all of the broadcasts and teaser ads are in evidence along 
with transcripts prepared by the parties. 
 120 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 NEW 
ANCHOR 
2: Yeah . . . techni
cians who have in-
stalled hundreds of DirecTV sa
tellite systems across Cen-
tral Florida . . . they™re talking about a company policy 
that charges you for something you may not ever use. And 
as problem solver Nancy Alvarez found, if you don™t pay 
for it, the workers do. 
REPORTER ALVAREZ
: They arrived at our Local 6 stu-
dios in droves. DirecTV trucks packed the parking lot and 
inside the technicians spoke
 their minds. (accompanying 
video showed more than 16 DirecTV vans in the parking 
lot followed by a shot panning a group of technicians 
wearing shirts bearing the DirecTV logo). 
TECHNICIAN LEE SELBY
:12 We™re just asking to be 
treated fairly. 
ALVAREZ: These men have installed hundreds of Di-
recTV systems in homes across Central Florida but now 
they admit they™ve lied to customers along the way. 
HUGH FOWLER
:13  If we don™t lie to the customers, we 
get back charged for it. And you can™t make money. 
ALVAREZ: We™ll explain the lies later but first the 
truth. Phone lines are not ne
cessary for a DirecTV system; 
having them only enhances th
e service allowing customers 
to order movies through a remote control instead of 
through the phone or over the internet. 
ALVAREZ: So it™s a convenience . . . 
TECHNICIAN MARTINEZ
:14 It™s more of a convenience 
than anything else . . . 
ALVAREZ: But every phone line connected to a receiv-
er means more money for DirecTV and MasTec, the con-
tractor these men work for. So the techs say their supervi-
sors have been putting pressure on them. Deducting five 
bucks from their paychecks for every DirecTV receiver 
that™s not connected to a phone line. 
MARTINEZ: We go to a home that...that needs three . . . 
three receivers that™s . . . fifteen dollars. 
ALVAREZ: Throw in dozens of homes every week and 
the losses are adding up fast. 
ALVAREZ (questioning a room full of technicians): 
How many of you here by a show of hands have had 
$200.00 taken out of you paycheck? (accompanying video 
showed virtually every technici
an in the room raising his 
hand). MARTINEZ: More. 
ALVAREZ (reporting): Want to avoid a deduction on 
your paycheck? Well, according to this group, supervisors 
have ordered them to do or say whatever it takes. 
MARTINEZ: Tell the customer whatever you have to tell 
them. Tell them if 
these phone lines are not connected the 
receiver will blow up. 
ALVAREZ (interviewing): You™ve been told to tell cus-
tomers that. . . . 
                                                 12 Selby is not an alleged discriminatee in this case, having resigned 
before the terminations at issue. 
13 Fowler is one of the alleged discriminatees who testified at the 
hearing. 
14 As previously noted, Martinez 
resigned before the broadcast. 
MARTINEZ: We™ve been told to say that. Whatever it 
takes to get the phone line into that receiver. 
ALVAREZ (reporting): That lie could cost customers 
big money . . . the fee to have a phone line installed could 
be as high as $52.00 per room . . . want a wireless phone 
jack? That will cost you another 50 bucks. 
ALVAREZ (shown outside Respondent™s Orlando office 
attempting to speak to Villa): We™re hoping to talk to you 
guys about some concerns raised by your employees . . . 
VILLA: Sorry . . . guys, I need you to walk out of the 
office; this is a private office. 
ALVAREZ (reporting): The bosses at MasTec™s Orlando 
office did not want to comment. 
ALVAREZ (seen attempting to interview Villa): We 
have employees saying that you asked them to lie . . . 
VILLA: Please . . thank you . . . 
ALVAREZ: . . . to customers. Is that true? (this ex-
change while video shows Al
varez and camera crew being 
ushered out of the office). 
ALVAREZ (again in reporting mode): But statements 
from their corporate office and from DirecTV make it 
clear the policy of deducting money from employees™ 
paychecks will continue. A Di
recTV spokesman said techs 
who don™t hook up phone lines are quote ‚denying cus-
tomers the full benefit and function of their DirecTV sys-
tem.™ These men disagree and say the policy has done 
nothing but create an environment where lying to custom-
ers is part of the job. 
ALVAREZ (interviewing): It™s either lie or lose money. 
TECHNICIAN SEBASTIAN 
ERISTE:15  We don™t have a 
choice. ALVAREZ (reporting): Now . . . During our investiga-
tion, MasTec decided to reim
burse money to some techs 
who had met a certain quota but the policy continues and 
one reason could be that DirecTV does keep track of their 
customers™ viewing habits through those phone lines. Now 

just last year, DirecTV paid out a $5 million settlement 
with Florida and 21 other states for deceptive practices and 
now, because of our story, the attorney general™s office is 
looking into this newest issue so
 we™ll, of course, keep you 
posted. NEWS 
ANCHOR 2: You think they would have learned 
the first time. 
ALVAREZ: You think so. We™ll see what happens. 
NEWS 
ANCHOR 
2: Thank you, Nancy. 
 This report aired several more 
times over a 2-day period, in 
slightly different versions but 
with the same theme. Employees 
Guest and Fowler testified that 
they did not see the broadcast 
before it was aired, that Alvare
z did not review with them the 
content of the report and that the only input they had was their 
appearance at the station and th
e responses to Alvarez™ ques-
tions. Christopher Brown, Respondent
 MasTec™s operations man-
ager, testified he first became aware of the broadcast when he 
saw a ﬁteaser adﬂ for the upcoming newscast. He called his 
                                                 15 Eriste is one of the alleged discriminatees. 
 121 
MASTEC ADVANCED TECHNOLOGIES
  boss, Rey, and Respondent MasT
ec™s vice president, Rether-
ford, to alert them about the ne
ws story. According to Brown, 
he was instructed to record the teaser and any broadcast about 
Respondents. Brown did so and 
converted the recordings to 
computer files which he e mailed
 to his superiors. Retherford 
testified that he saw the initial br
oadcast, as well as subsequent 
reports aired on May 2 and 3. 
Retherford provided Respondent 
DirecTV™s vice president, Crawford, and Public Relations Di-
rector Mercer web links to the broadcast. Retherford admitted 
being ﬁshockedﬂ by the report, es
pecially by what he character-
ized as the ﬁflippantﬂ attitude of the technicians about lying to 
customers. Retherford and Crawford admitted that they dis-
cussed the broadcast and their concerns about the negative light 
it casts on DirecTV. It is undisputed that Crawford told Rether-
ford that he did not want any of the technicians who appeared 
in the broadcast representing DirecTV in customers homes. A 
series of emails between Craw
ford and Retherford on May 1 
and 2 establishes that Respon
dent DirecTV was concerned 
about these technicians continui
ng to work on DirecTV instal-
lations after they were shown on TV saying they had been lying 
to customers and refusing to do 
phone lines. It is apparent that 
Respondent DirecTV was eager to
 have Respondent MasTec 
take action against the technici
ans involved in the broadcast.
16 Following his conversations with
 Crawford, Retherford di-
rected Christopher Brown to determine which technicians ap-
peared in the broadcast. Brown and Villa reviewed the broad-
cast several times to identify all 
of the technicians. Brown then 
sent Retherford a list of the technicians. Retherford testified 
that, on the afternoon of May 2, he made the decision to termi-
nate all the technicians who were shown in the broadcast after 
receiving the information from Brown and discussing it with 
Brown and Rey. It is undisputed that this decision was made 

without any further investigatio
n and without interviewing the 
employees involved. It is clear that Retherford, in reaching this 
decision, did not seek to differe
ntiate the technicians based on 
whether they were quoted on the broadcast. Nor did he consider 
each technicians individual degree of participation in the report. 
Retherford testified that he made this decision because he be-
lieved the technicians who had 
appeared on television had im-
paired Respondent MasTec™s re
lationship with Respondent 
DirecTV. He testified that the technicians had misrepresented 
the product by stating that telephone lines were only a conven-
ience and by saying they had been told to lie to customers. Re-
therford testified further that statements indicating that every 
technician had been back charged for failing to connect phone 
lines was a misrepresentation. Other misrepresentations identi-
fied by Retherford were statements that technicians were being 
charged $5 for every receiver not connected and that Respond-
ent MasTec made money on 
telephone connections. Respond-
ents offered evidence at the hearing that, after the news story 
aired, they each received telephone calls from customers asking 
to cancel their DirecTV service. 
After making his decision, Re
therford called Christopher 
Brown and told him that all of 
the technicians who appeared in 
                                                 16 For example, in one email, Craw
ford asks Retherford, ﬁof the 30 
or so techs on the show are they still employed?ﬂ 
the broadcast were to be discharged. Retherford instructed 
Brown to have Villa tell the technicians they were being dis-
charged ﬁat will.ﬂ Villa was not to give any other reason for the 
discharge. On Wednesd
ay morning, May 3, Villa instructed the 
supervisors to call the technicians who were to be terminated 
and tell them to come into the office after they finished their 
routes. As each technician came in, Villa told him he was being 
terminated ﬁat willﬂ and asked him to return the keys to his 
vehicle, gas card, and cell phone. 
If an employee asked why he 
was being terminated, Villa woul
d only repeat that they were 
being terminated ﬁat will.ﬂ Even when some technicians asked 
if they were being terminated because of the broadcast, Villa 
responded only that they were terminated ﬁat will.ﬂ The only 
technicians not terminated on May 3 were those who were on 
vacation. Those technicians w
ho were on vacation, with one 
exception, were terminated before they returned. Tuckfield who 
was also on vacation was not terminated. Instead, according to 
Brown, he was retained because 
of concerns about getting the 
work done with so much of the workforce terminated. Brown 
and Rey made the decision not to
 terminate Tuckfield without 
consulting with Retherford.
17 Ricardo Perlaza, one of the technicians who appeared in the 
Channel 6 broadcast, testified th
at he received a telephone call 
from his supervisor, Noel Muniz, on May 2, before anyone was 
terminated. Perlaza testified that Muniz asked him if he had 
anything to do with the news story. When Perlaza said he had, 
Muniz asked him why. Perlaza e
xplained that he did not agree 
with what was going on and did not like the charge back policy. 
According to Perlaza, Muniz responded by telling Perlaza that 
he ﬁwas not supposed to do that
.ﬂ Muniz then asked Perlaza if 
he knew what had happened in Ne
w Jersey. When Perlaza said 
he did not, Muniz told him the employees there tried the same 

thing and Respondent MasTec closed the facility. At the end of 
the conversation, Muniz told 
Perlaza he should call Chris 
Brown and apologize and tell Brown he did not know the con-
sequences of going to the TV sta
tion. Muniz said if Perlaza did 
not do this, there would be a lot of trouble for everybody. Mu-
niz, while not specifically deny
ing that he had a conversation 
with Perlaza on May 2, denied ev
er speaking to Perlaza about a 
MasTec facility in New Jersey. In
 fact, Muniz denied having 
any knowledge of such a facility at the time he spoke to Perla-
za, and specifically denied telling Perlaza that the facility in 
New Jersey had closed because employees there complained 
about working conditions.
18                                                  17 Fowler was on a 3-week assignment working in the Atlanta area 
when he was called and told to re
turn to Orlando. Although his supervi-
sor would not give him a reason, Fowl
er learned from other technicians 
while driving back from Atlanta that
 they had been terminated. By the 
time he got to Gainesville, his comp
any cell phone had been turned off. 
Fowler did not report to the office when he returned to Orlando and 

learned that all the other technici
ans had been fired. Respondent Mas-
Tec eventually picked up the truck from his home. 
18 In a pretrial affidavit Muniz gave to the Board™s Regional Office, 
he admitted having a conversation w
ith another former employee who 
told him that the New Jersey facility
 had closed. Muniz explained at the 
hearing that this conversation o
ccurred after he spoke to Perlaza. 
 122 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2.  Alleged 8(a)(1) threats 
The complaint alleges, at pa
ragraph 8, that Respondent 
MasTec, through Christopher Brow
n, violated Section 8(a)(1) 
of the Act in late March by th
reatening to discharge employees 
if they concertedly complained about their wages. As noted 
above, the General Counsel reli
es upon the testimony of Harri-
son and Fowler regarding two st
atements allegedly made by 
Brown during the two group protests in the parking lot on 
March 27 and 28. The first involv
es Harrison™s testimony that 
Brown told him that he had replacements for all of them. This 
statement was made after Harrison told Brown that what Re-
spondent MasTec was doing to the technicians wasn™t right. 
Although Brown admitted telling 
Harrison that he could be 
replaced, he placed this comment
 in the context of a conversa-
tion with Harrison over Harrison™s 
refusing to do any installa-
tion where he could not connect
 the phone lines. As described 
by Brown, this attempt at self help by Harrison amounted to a 
refusal to perform assigned work
. Thus, in his version of the 
conversation, he was simply tell
ing Harrison that if he refused 
to do the work, someone else could be hired to replace him who 
would do whatever was asked. 
Because there are no other witnesses to this conversation, I 
must first determine which of these two witnesses is more cred-
ible. As between Harrison and Brown, I find that Brown™s more 
detailed recollection of the conversation is more credible than 
the isolated comment in Harrison™s version. I reaching this 
conclusion, I note that Harriso
n™s testimony in general was 
marked by inconsistencies both 
internally and as between his 
testimony and his pretrial affi
davit. His demeanor also con-
veyed hostility toward Responde
nts which may have colored 
his recollection of the events. In addition, the alleged threat to 
replace all the technicians makes 
no sense out of context. I note 
that this threat was allegedly made after Brown and Villa had 
spent several hours listening to the employees™ complaints and 
attempting to answer their questions, and after Brown had 
asked the employees several times to return to work. Rather 

than a threat to discharge the employees for exercising their 
right to engage in concerted activity, I find that Brown was 
simply telling Harrison that, if 
he did not want to do his job, 
there were others who would be willing to do it and he, Harri-
son, could be replaced. This 
statement was made only after 
Harrison told Brown that he would not do an installation if he 
went to a job where he coul
d not connect the phone lines.
19  The General Counsel also cite
s Fowler™s testimony that 
Brown told the employees in th
e parking lot on the second day 
that if they did not want to do 
their jobs, he had replacements 
for them. Although Fowler testified that Brown made this 
statement to a group of employees, no one corroborated his 
testimony. In the absence of corr
oboration, I can not credit this 
testimony. Even assuming Brown made this statement, I would 
not find that it was a threat to
 discharge employees for engag-
                                                 19 I also do not credit Harrison™s uncorroborated testimony that 
Brown told the employees the follo
wing day, when they refused to 
leave the parking lot to start their assignments, ﬁdon™t make me do what 
I don™t want to do.ﬂ Even assuming Brown made this statement, it was 
in response to the employees™ refusal to work, not their protected con-

certed activity. 
ing in protected activity. At most, it was a statement that em-
ployees who refused to do their jobs could be replaced. 
Based on my credibility resolutions, I find that General 
Counsel has not met his burde
n of proving that Respondent 
violated Section 8(a)(1) through any statements made by 
Brown on March 27 and 28. Accordingly, I shall recommend 
dismissal of paragraph 8 of the complaint. 
The complaint alleges at paragraph 9(b) that Respondent vio-
lated Section 8(a)(1) of the Ac
t, during Muniz™ telephone con-
versation with Perlaza on May 
2, by threatening employees 
with facility closure and unsp
ecified reprisals because they 
conceitedly complained about their wages and appealed to third 
parties.20 This allegation also turns on credibility. As to this 
allegation, Perlaza gave the more detailed account of the con-
versation. Muniz simply denied
, in response to leading ques-
tions, that he had a conversation with Perlaza about the New 
Jersey facility and that he made the alleged threat. Yet, on 
cross-examination, he conceded
 that he was aware of Respond-
ent MasTec closing a facility in New Jersey. His explanation 
for this discrepancy, that he di
d not learn about the New Jersey 
facility until after speaking to Pe
rlaza, is dubious. I thus credit 
Perlaza™s testimony. Based on that
 testimony, I find that Muniz 
told Perlaza that Respondent MasT
ec had closed a facility in 
New Jersey when empl
oyees ﬁtried the same thing,ﬂ referring 
to the Orlando employees particip
ation in the news story. The 
implication in this 
statement is that Respondent MasTec would 
do the dame thing in Orlando. That is why Muniz suggested to 
Perlaza that he apologize to Brown because, if he didn™t, ﬁthere 
would be a lot of trouble for everybody.ﬂ Because these state-
ments, under all the circumstan
ces, would reasonably tend to 
interfere with, restrain, and coerce employees in the exercise of 
their Section 7 rights, I find th
at Respondent violated Section 
8(a)(1) of the Act, as alleged in paragraph 9(b) of the com-
plaint. Grouse Mountain Lodge, 333 NLRB 1322, 1324Œ1325 
(2001), quoting from 
American Freightways Co.,
 124 NLRB 
146 (1959). 3.  Alleged termination of employees for engaging in 
protected concerted activities 
The complaint alleges that the technicians employed by Re-
spondent MasTec were engaged 
in concerted activities protect-
ed by Section 7 of the Act 
during the period from January 
through March when they protested their employer™s new pay 
structure, which included the chargeback provision for non-
responding receivers. This protecte
d activity is alleged to in-
clude objections to the new policy voiced by technicians at 
team meetings as we
ll as the group protests in the parking lot 
on March 27 and 28 when they confronted Villa and Chris 
Brown after the first paychecks with chargebacks had been 
issued. The complaint alleges that the employees™ protected 
concerted activity continued on March 30 when a number of 
them went to the studios of Channel 6 to air their dispute pub-
licly and enlist the support of the local news program. The 
General Counsel further alle
ges that Respondent DirecTV 
caused Respondent MasTec to di
scharge 26 of the employees 
and that MasTec in fact discharged them in early May because 
                                                 20 The General Counsel withdrew complaint par. 9(a). 
 123 
MASTEC ADVANCED TECHNOLOGIES
  they engaged in this protected concerted activity. 
Respondents do not dispute the concerted nature of the em-
ployees activity. It also appears that, with the exception of the 
visit to the TV station, the Respondents also do not challenge 
the protected nature of this 
concerted activity. Although Re-
spondent MasTec, in a footnote in its brief, appears to suggest 
that those employees who used 
profanity during the parking lot 
protests or refused to go to work when requested to do so by 
Chris Brown during that protest, may have exceeded the 
bounds of protected conduct, it doe
s not argue for dismissal of 
the complaint on that basis. In any event, there is no evidence 
here that Respondent MasTec discharged any of the employees 
who participated in the parking lo
t protest for using profanity or 
being insubordinate. In fact, both Respondents argue that Re-
spondent MasTec™s choice not to discipline any of the employ-
ees after these incidents establishes that it was not motivated by 
any ﬁprotectedﬂ concerted activity in terminating the 26 em-
ployees whose status is in dispute. It is clear from the evidence 
in the record that the sole 
reason Respondent MasTec terminat-
ed the employees was their appearance in the Channel 6 news 
report that aired on May 1 and that, had the employees not gone 
to the media with their complaints, they would not have been 
terminated for the other conduct 
they engaged in before March 
30. With respect to the allegati
on that Respondent DirecTV 
caused Respondent MasTec to terminate the 26 employees, I 
agree with the General Counsel th
at the evidence in the record 
clearly supports this allegati
on. Although Respondent DirecTV 
may not have any contractual right to determine whether Re-
spondent MasTec should hire or 
fire an employee, here the 
conversations between 
Retherford and Crawford, as well as the 
emails exchanged within a day of
 the first broadcast on May 1, 
show that Respondent DirecTV 
expected Respondent MasTec 
to terminate these employees. Crawford clearly informed Re-
therford that he did not want any of the employees who ap-
peared in the broadcast to represent DirecTV. Because Re-
spondent MasTec only performed work for Respondent Di-
recTV, it had no choice but to terminate the employees in re-
sponse to this statement. Accord
ingly, I find as alleged in the 
complaint that Respondent DirecT
V attempted to cause and did 
cause Respondent MasTec to 
terminate the 
26 employees 
named in the complaint. 
Dews Construction Corp.,
 231 NLRB 
182 (1977), enfd. 578 F.2d 1374 (3d Cir. 1978). 
The only issue remaining is whether, in terminating these 
employees, Respondents violated 
Section 8(a)(1) of the Act. 
Resolution of this issue turns on whether the employees who 
appeared in the news story broadcast by Channel 6 on May 1 
were entitled to the protection of Section 7 of the Act. In the 
Jefferson Standard case, the Supreme Court held that employ-
ees engaged in concerted activity lose the Act™s protection 
when they engage in disloyalty to their employer by making 
disparaging attacks on the quality of the employer™s products 
and services that are unconne
cted to a labor dispute.
21  Since 
Jefferson Standard was decided, the Board and the courts have 
recognized that employees have
 a right to seek support from 
                                                 21 NLRB v. Electrical Workers Local 1229,
 346 U.S. 464 (1953). 
outside parties, including the me
dia, as long as their communi-
cation with such parties relate
s to an ongoing labor dispute and 
is not disloyal, reckless,
 or maliciously false. 
Five Star Trans-
portation, Inc.,
 349 NLRB 42, 45 (2007), and cases cited there-
in. See also 
Endicott Interconnect Technologies, Inc.,
 345 
NLRB 448 (2005), enf. denied 453 F.3d 532 (D.C. Cir. 2006); 
St. Luke™s Episcopal-Presbyterian Hospitals, Inc.,
 331 NLRB 
761 (2000), enf. denied 268 F.3d 575 (8th Cir. 2001); 
Allied 
Aviation Service, 248 NLRB 229 (1980), enfd. 636 F.2d 1210 
(3d Cir. 1980). In 
Five Star Transportation,
 supra, the Board 
recently described its approach to these cases as follows 
 In determining whether employee conduct falls outside the 
realm of conduct protected by Section 7, we consider whether 
ﬁthe attitude of the employees is flagrantly disloyal, wholly 
incommensurate with any grievances which they might have, 
and manifested by public disparagement of the employer™s 
product or undermining its reputati
on. . . .ﬂ [citation omitted]. 
A critical further determination is whether the conduct bears a 
ﬁsufficient relation to [employee] wages, hours, and condi-
tions of employmentﬂ [citations omitted]. 
 Finally, in 
Jefferson Standard, supra, the Court warned that it is 
often necessary in these types of
 cases to identif
y and recognize 
those employees engaged in such 
disloyal conduct separate and 
apart from other employees who,
 while engaged in simultane-
ous protected activity, refrained
 from joining others who en-
gaged in acts of insubordination,
 disobedience, or disloyalty. 
346 U.S. supra at 474Œ475. Applying the law to the facts here, I find initially that the 
technicians™ appeal to the publ
ic, through the Channel 6 news 
story, did relate to an ongoing labor dispute with their employ-
er. The contact with reporter Nancy Alvarez and the visit to the 
TV station was the culmination of the employees™ efforts to get 
Respondent MasTec to rescind th
e charge back policy which 
had just gone into effect. As br
oadcast on TV, the first employ-
ee to appear in the report expressed what the employees were 
looking for when he said, ﬁWe™re ju
st asking to be treated fair-
ly.ﬂ The reporter, in her story, referred to the $5 charge for non-
responders that Respondent 
MasTec was deducting from the 
employee™s wages and its impact
 on the employees. At other 
points in the story she and the em
ployees addressed this partic-
ular policy. Any reas
onable viewer would 
understand, watching 
the story, that the technicians who appeared were concerned 
about their wages. While the an
chors and reporters highlighted 
the consumer protecti
on aspect of the story, the underlying 
labor dispute was evident throughout the report. See 
Endicott 
Interconnect Technologies, supra.22 The more difficult issue here is whether the remarks broad-
cast were so disloyal, disparaging and malicious as to be unpro-
tected, and whether all 26 employees who appeared in the 
broadcast can be held accountable 
for these remarks. It is true, 
as General Counsel argues that 
only four employees spoke in 
the video and that most of the statements which Respondents 
                                                 22 Although the court of appeals denied enforcement to the Board™s 
order in 
Endicott
, it did so based on its disagreement with the Board 
regarding the disparaging nature of 
the statements in the media, not 
because they were unrelated to a la
bor dispute. 453 F.3d at 537, fn. 5.  124 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 characterize as false and disparaging were made by Alvarez, 
the reporter. Three of the four employees quoted, i.e., Fowler, 
Martinez, and Eriste, made statements indicating that they were 
instructed to, or encouraged, to lie to customers.
23 Clearly, such 
statements are highly inflamma
tory and damaging to Respond-
ents™ reputation. Moreover, it is these statements which appar-
ently enticed the TV station to
 even do a story about Respond-
ents™ business. The teaser ad which preceded the news report 
included an excerpt in which a technician claims he™d been told 
to lie to customers and the reporter telling the audience ﬁthat 
may be costing you money.ﬂ Th
e story itself highlighted the 
technicians claims suggesting they
 were forced to lie to cus-
tomers and linked those ﬁliesﬂ to
 higher costs to the customer. 
This aspect of the story was clearly inaccurate and misleading. 
While it is true that it was im
portant to both Respondents that 
they connect phone lines, such 
connections cost the average 
customer nothing. Only in those cases where a customer opted 
to hide the phone line was there a charge. This was never point-
ed out in the story. 
The evidence also does not support the claims expressed in 
the story that employees had to lie to customers to avoid being 
subjected to the $5 charge back. While it is true that employees 
were subject to this penalty, 
it would only be applied if they 
failed to connect at least 50 percent of the receivers they in-
stalled.
24 Similarly, although Responde
nt™s supervisors made 
statements at employee meetings that employees needed to 
connect the phone lines and had to do whatever was necessary 
to convince a customer of the benefits of doing so, they were 
never explicitly told to lie and, certainly, they were provided 
with other ways of accomplishing this part of their jobs without 
resort to lying. Yet the comments by the technicians that were 
broadcast and the statements by Alvarez in the news story made 
it appear that the employees only recourse was to lie to the 
customers, ﬁor we can™t make money,ﬂ as Fowler claimed. 
Even Martinez statement that technicians were told to tell cus-
tomers that the receiver would blow up if not connected to a 

phone line, while accurate, was de
liberately misleading. I credit 
Christopher Brown™s testimony that 
he made this statement at a 
meeting as a joke and did not inte
nd or expect any technician to 
say that to a customer. The testimony of most of General Coun-
sel™s witnesses also makes clear that the employees who heard 
Brown say this understood he wa
s not being serious. Yet Mar-
tinez chose to publicize this comment for no apparent reason 
other than to harm the reputation of his employer. I also note 
that Guest admitted that he raised his hand when Alvarez asked 
which employees had more than $200 in charge backs even 
though he had not had any. Alt
hough Guest testified that he 
raised his hand because he had more than $200 deducted for 
other reasons, he clearly was aware when Alvarez asked the 
question that she was talking about the nonresponder charge-
                                                 23 The fourth employee, Selby, is the one who said the technicians 
just wanted to be treated fairly. Stan
ding alone, this statement is clearly 
protected. 24 While it is not necessary for me 
to determine the reasonableness of 
the company policy and the employees
™ reaction to it, it certainly ap-
pears from the evidence in
 the record that the 
50-percent threshold was 
not impossible to meet, despite the employees excuses. 
backs. Guest™s willingness to mislead the public in this manner 
in support of the employees™ pos
ition in the labor dispute is 
troubling. 
Based on the above, I find that the statements broadcast in 
the Channel 6 news story were so ﬁdisloyal, reckless, and mali-
ciously untrueﬂ as to lose the Ac
t™s protection. A review of the 
broadcast convinces me that th
e employees™ attitude during the 
broadcast was ﬁflagrantly disl
oyal, wholly incommensurate 
with any grievances they had, and manifested by public dispar-
agement of [the Respondents™] product and undermining of 
their reputation.ﬂ 
Five Star Transportation,
 349 NLRB at 45, 
quoting from Veeder-Root Co.,
 237 NLRB 1175, 1177 (1978). 
The focus of the news report and the employees™ comments on 
apparently fraudulent and deceptive business practices over-
shadowed the labor dispute that led the employees to seek me-
dia support in the first place and were necessarily injurious to 
Respondents™ business. Alt
hough only two of employees 
named in the complaint made disparaging comments in the 
broadcast (Fowler and Eriste), I 
find that the others who partic-
ipated and were shown in the broadcast, are equally culpable. 
Their appearance lent tacit support to the disloyal, disparaging, 
and malicious statements made 
by the technicians who spoke. 
A reasonable person viewing the 
broadcast would perceive the 
employees as being in
 agreement since no one spoke up to clar-
ify the damaging statements. The employees™ mere presence is 
no different from the conduct of the employees in 
Jefferson 
Standard who distributed the disloyal handbill that was pre-
pared by someone else, or the employees who did not sign a 
disparaging letter but authori
zed another employee to send it. 
TNT Logistics North America, Inc.,
 347 NLRB 568 (2006). 
Accordingly, based on the above, 
and the record as a whole, 
I find that the employees who participated in the Channel 6 
news story that was broadcast on
 May 1 were engaged in activi-
ty that was not protected by Section 7 of the Act. Therefore, 
Respondent DirecTV™s attempt to
 cause their discharge by 
Respondent MasTec, and Responde
nt MasTec™s discharge of 
them did not violate the Act. 
CONCLUSIONS OF 
LAW 1.  By maintaining a confidentiality policy that interferes 
with, restrains, and coerces empl
oyees in the discussion of their 
wages, hours, and terms and conditions of employment, and by 
maintaining an overly broad solic
itation and distribution rule 
that also required employees to obtain permission to engage in 
protected concerted activity, Re
spondent MasTec has engaged 
in unfair labor practices affecting commerce within the mean-
ing of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2.  By threatening employees with facility closure and other 
unspecified reprisals for engaging
 in protected concerted activi-
ty, Respondent MasTec has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. 
3.  Respondent MasTec did not 
engage in any other unfair 
labor practices alleged in the complaint. 
4.  Respondent DirecTV has not violated the Act in any 
manner as alleged in the complaint. 
 125 
MASTEC ADVANCED TECHNOLOGIES
  REMEDY Having found that Respondent 
MasTec has engaged in cer-
tain unfair labor practices, I find th
at it must be ordered to cease 
and desist and to ta
ke certain affirmative action designed to 
effectuate the policies of the Act. To the extent it has not al-
ready done so, Respondent MasTec shall rescind the confiden-
tiality, solicitation, and distribution rules that appeared in the 
employee handbook in March 2
006. Respondent MasTec shall 
also be ordered to notify all employees who were issued the 
handbook containing the unlawful rules that the rules have been 
rescinded and will no longer be enforced. Such notification is to 
extend to employees at all MasTec facilities who were covered 
by the unlawful rules. Responden
t MasTec shall also be re-
quired to post a notice to employees at the Orlando facility 
involved in this proceeding. 
[Recommended Order omitted from publication.] 
 